Exhibit 10.4

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

DATED AS OF MARCH 13, 2008

AMONG

RED BIRD RECEIVABLES, LLC,

AS BORROWER,

INTERNATIONAL PAPER COMPANY,

AS SERVICER,

THE CONDUITS AND LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH,

AS GOTHAM AGENT,

JPMORGAN CHASE BANK, N.A.,

AS PARCO AGENT,

BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH,

AS STARBIRD AGENT,

AND

CITICORP NORTH AMERICA, INC.,

AS CAFCO AGENT AND AS ADMINISTRATIVE AGENT

 

 

 

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION: [***].



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE I. THE CREDIT

   2     Section 1.1    The Facility    2     Section 1.2    Funding Mechanics;
Liquidity Fundings.    4     Section 1.3    Interest Rates.    5     Section 1.4
   Payment Dates; Absence of Notes to Evidence Loans.    6     Section 1.5   
Prepayments    6     Section 1.6    Reductions in Aggregate Commitment    8
    Section 1.7    Distribution of Certain Notices; Notification of Interest
Rates    8     Section 1.8    Collateral Advance Accounts    8     Section 1.9
   Use of Proceeds; Security Interest in Collateral Advance Account.    9
    Section 1.10    Collateral Advance Account Control Agreements and Collection
Account Agreements    10

ARTICLE II. BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS

   11     Section 2.1    Method of Borrowing    11     Section 2.2    Selection
of CP Tranche Periods and Interest Periods.    11     Section 2.3    Computation
of Concentration Limits and Outstanding Balance    12     Section 2.4    Maximum
Interest Rate    12     Section 2.5    Payments and Computations, Etc.    13
    Section 2.6    Non-Receipt of Funds by the Co-Agents    13

ARTICLE III. SETTLEMENTS

   13     Section 3.1    Monthly Reporting    13     Section 3.2    Turnover of
Collections    14     Section 3.3    Non-Distribution of Servicer’s Fee    15
    Section 3.4    Deemed Collections    15

ARTICLE IV. FEES AND YIELD PROTECTION

   16     Section 4.1    Fees    16     Section 4.2    Yield Protection    16
    Section 4.3    Funding Losses    18

ARTICLE V. CONDITIONS OF ADVANCES

   19     Section 5.1    Conditions Precedent to Effectiveness    19
    Section 5.2    Conditions Precedent to All Advances    19

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   19     Section 6.1    Representations and Warranties of the Loan Parties   
19

 

i



--------------------------------------------------------------------------------

    Section 6.2    Liquidity Bank Representations and Warranties    24 ARTICLE
VII. COVENANTS    24     Section 7.1    Affirmative Covenants of the Loan
Parties    24     Section 7.2    Negative Covenants of the Loan Parties    31
ARTICLE VIII. ADMINISTRATION AND COLLECTION    33     Section 8.1    Designation
of Servicer.    33     Section 8.2    Duties of Servicer.    35     Section 8.3
   Collection Notices    36     Section 8.4    Responsibilities of Borrower   
37     Section 8.5    Monthly Reports    37     Section 8.6    Servicing Fee   
37 ARTICLE IX. AMORTIZATION EVENTS    37     Section 9.1    Amortization Events
   37     Section 9.2    Remedies    40 ARTICLE X. INDEMNIFICATION    40
    Section 10.1    Indemnities by Borrower and Servicer    40     Section 10.2
   Increased Cost and Reduced Return    43     Section 10.3    Other Costs and
Expenses    44 ARTICLE XI. THE AGENTS    44     Section 11.1    Appointment.   
44     Section 11.2    Delegation of Duties    46     Section 11.3   
Exculpatory Provisions    46     Section 11.4    Reliance by Agents.    46
    Section 11.5    Notice of Amortization Event    46     Section 11.6   
Non-Reliance on Other Agents and Lenders    47     Section 11.7   
Indemnification of Agents    47     Section 11.8    Agents in their Individual
Capacities    48     Section 11.9    Conflict Waivers.    48     Section 11.10
   UCC Filings    49 ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS    49
    Section 12.1    Restrictions on Assignments.    49     Section 12.2   
Rights of Assignees and Participants.    50     Section 12.3    Terms and
Evidence of Assignment    51

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII. SECURITY INTEREST

   51

    Section 13.1

   Grant of Security Interest    51

    Section 13.2

   Termination after Final Payout Date    51

    Section 13.3

   Release of Certain Charged-Off Receivables    51

ARTICLE XIV. MISCELLANEOUS

   51

    Section 14.1

   Waivers and Amendments    51

    Section 14.2

   Notices    52

    Section 14.3

   Ratable Payments    52

    Section 14.4

   Protection of Administrative Agent’s Security Interest.    53

    Section 14.5

   Confidentiality.    54

    Section 14.6

   Bankruptcy Petition    54

    Section 14.7

   Limitation of Liability    54

    Section 14.8

   CHOICE OF LAW    55

    Section 14.9

   CONSENT TO JURISDICTION    55

    Section 14.10

   WAIVER OF JURY TRIAL    55

    Section 14.11

   Integration; Binding Effect; Survival of Terms.    56

    Section 14.12

   Counterparts; Severability; Section References    56

EXHIBITS AND SCHEDULES

 

Exhibit I    Definitions    Exhibit II    Form of Borrowing Request    Exhibit
III    Chief Executive Offices of the Loan Parties; Locations of Records;
Federal Employer Identification Numbers    Exhibit IV    Names of Collection
Banks; Collection Accounts    Exhibit V    Form of Compliance Certificate   
Exhibit VI    Form of Monthly Report    Exhibit VII    Form of Partial Release
and Sale Documents    Schedule A    Commitments    Schedule B    Closing
Documents   

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of
March 13, 2008 is entered into by and among:

(a) RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”),

(b) INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper”
and, together with Borrower, the “Loan Parties” and each, a “Loan Party”), as
Servicer,

(c) GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),

(d) PARK AVENUE RECEIVABLES COMPANY, LLC, a Delaware limited liability company
(together with its successors, “PARCO”), and JPMORGAN CHASE BANK, N.A., in its
capacity as a Liquidity Bank to PARCO (together with its successors, “JPMorgan”
and, together with PARCO, the “PARCO Group”),

(e) STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”),

(f) CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO” and, together with Gotham, PARCO and Starbird, the
“Conduits”), and CITIBANK, N.A., in its capacity as a Liquidity Bank to CAFCO
(together with its successors, “Citibank” and, together with CAFCO, the “CAFCO
Group”),

(g) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity as
agent for the Gotham Group (together with its successors in such capacity, the
“Gotham Agent” or a “Co-Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the PARCO Group (together with its successors in such capacity, the
“PARCO Agent” or a “Co-Agent”), BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH,
in its capacity as agent for the Starbird Group (together with its successors in
such capacity, the “Starbird Agent” or a “Co-Agent”), and CITICORP NORTH
AMERICA, INC. in its capacity as agent for the CAFCO Group (“CNAI” and, together
with its successors in such capacity, the “CAFCO Agent” or a “Co-Agent”), and

(h) CITICORP NORTH AMERICA, INC., as administrative agent for the Gotham Group,
the PARCO Group, the Starbird Group, the CAFCO Group and the Co-Agents (in such
capacity, together with any successors thereto in such capacity, the
“Administrative Agent” and together with each of the Co-Agents, the “Agents”).

 

1



--------------------------------------------------------------------------------

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Borrower, International Paper, International Paper Financial Services, Inc.
(“IPFS”), the Gotham Group, the PARCO Group, the Starbird Group, the CAFCO
Group, the Co-Agents and the Administrative Agent are parties to that certain
Amended and Restated Credit and Security Agreement dated as of November 17,
2004, as heretofore amended from time to time (the “Existing Agreement”).

IPFS has assigned all of its rights and responsibilities as Servicer under the
Existing Agreement to International Paper from time to time, and by executing
this Agreement, each of the Lenders and the Agent hereby consents to such
assignment.

On the terms and subject to the conditions hereinafter set forth, PARCO,
Starbird and CAFCO may, in their absolute and sole discretion, make Loans to
Borrower from time to time, and Gotham shall make Loans to Borrower from time to
time.

In the event that the Pool Funded Conduits decline to make any Loan, the Pool
Funded Conduits’ Liquidity Banks shall, at the request of Borrower, make such
Loan. In the event that Gotham fails to make any Loan, Gotham’s Liquidity Banks
shall, at the request of Borrower, make such Loan.

Citicorp North America, Inc. has been requested and is willing to act as
Administrative Agent on behalf of the Co-Agents, the Gotham Group, the PARCO
Group, the Starbird Group and the CAFCO Group in accordance with the terms
hereof.

ARTICLE I.

THE CREDIT

Section 1.1 The Facility.

(a) On the terms and subject to the conditions set forth in this Agreement,
Borrower (or the Servicer on Borrower’s behalf) may from time to time during the
Revolving Period request Advances by delivering a Borrowing Request to the
Co-Agents in accordance with Section 2.1. Upon receipt of a copy of each
Borrowing Request from Borrower, each of the Co-Agents shall determine whether
its Conduit will fund a Loan in an amount equal to its Group’s Percentage of the
requested Advance specified in such Borrowing Request, and

(i) in the event that Gotham fails to make any such Loan to Borrower pursuant to
Gotham’s Commitment, the Gotham Agent shall promptly notify Borrower and, unless
Borrower cancels its Borrowing Request, each of the Liquidity Banks of Gotham
severally agrees to make its Ratable Share of such

 

2



--------------------------------------------------------------------------------

Loan to Borrower, on the terms and subject to the conditions hereof, provided
that at no time may the aggregate principal amount of Gotham’s and the Gotham
Liquidity Banks’ Loans at any one time outstanding exceed the lesser of (A) the
Gotham Group’s Group Limit, and (B) Gotham’s Percentage of the Borrowing Base
(such lesser amount, the “Gotham Allocation Limit”);

(ii) in the event that PARCO elects not to make any such Loan to Borrower, the
PARCO Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request, each of the PARCO Liquidity Banks severally agrees to make
its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of PARCO’s and the PARCO Liquidity Banks’ Loans at any one time outstanding
exceed the lesser of (A) the PARCO Group’s Group Limit, and (B) PARCO’s
Percentage of the Borrowing Base (such lesser amount, the “PARCO Allocation
Limit”);

(iii) in the event that Starbird elects not to make any such Loan to Borrower,
the Starbird Agent shall promptly notify Borrower and, unless Borrower cancels
its Borrowing Request, each of the Starbird Liquidity Banks severally agrees to
make its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of Starbird’s and the Starbird Liquidity Banks’ Loans at any one time
outstanding exceed the lesser of (i) the Starbird Group’s Group Limit, and
(ii) Starbird’s Percentage of the Borrowing Base (such lesser amount, the
“Starbird Allocation Limit”); and

(iv) in the event that CAFCO elects not to make any such Loan to Borrower, the
CAFCO Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request, each of the CAFCO Liquidity Banks severally agrees to make
its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of CAFCO’s and the CAFCO Liquidity Banks’ Loans at any one time outstanding
exceed the lesser of (i) the CAFCO Group’s Group Limit, and (ii) CAFCO’s
Percentage of the Borrowing Base (such lesser amount, the “CAFCO Allocation
Limit”);

provided, however, that during the Term Period for any Group, the Conduit in
such Group shall not make any Loans hereunder. Each Loan shall be in the minimum
amount of $1,000,000 or a larger integral multiple of $500,000. In no event may
the aggregate principal amount of the Advances hereunder exceed the lesser of
(x) the Aggregate Commitment, or (y) the Borrowing Base. Each Liquidity Bank’s
Commitment under this Agreement shall terminate on the Commitment Termination
Date. Each of the Loans, and all other Obligations of Borrower, shall be secured
by the Collateral as provided in Article IX.

(b) At least two Business Days prior to the Cash Secured Advance Commencement
Date for any Group, the Borrower shall notify the Co-Agent for such Group if the
Borrower wishes the Liquidity Banks in such Group to make the advances described
in this Section 1.1(b).

 

3



--------------------------------------------------------------------------------

Following such notice, on the Cash Secured Advance Commencement Date for such
Group, each Liquidity Bank in such Group shall, and severally agrees to, make an
advance to the Borrower in U.S. Dollars in an amount equal to the excess of
(i) such Liquidity Bank’s Commitment over (ii) the outstanding Principal of all
Loans of such Liquidity Bank (after giving effect to any Loan made by such
Liquidity Bank on or prior to such Cash Secured Advance Commencement Date
pursuant to this Agreement or pursuant to the Liquidity Agreement to which it is
a party and after giving effect to any Loan or portion thereof which such
Liquidity Bank acquires from its Conduit on such date pursuant to the Liquidity
Agreement to which it is a party or pursuant to Section 1.1(c) below) on the
Term-Out Lender Funding Date for such Group, and such Liquidity Bank shall make
such advance by causing an amount equal to such advance to be deposited in same
day funds into the Collateral Advance Account.

(c) At least two Business Days prior to the Cash Secured Advance Commencement
Date for any Group, the Borrower shall notify the Co-Agent for such Group if the
Borrower wishes the purchase described in this Section 1.1(c) to occur.
Following such notice, on the Cash Secured Advance Commencement Date for such
Group, each Liquidity Bank in such Group shall, and severally agrees to,
purchase from the Conduit in its Group such Liquidity Bank’s Ratable Share of
all Loans of such Conduit for a purchase price equal to the sum of such
Liquidity Bank’s Ratable Share of the Principal of such Loans plus accrued and
unpaid Interest and fees thereon. Such purchase price shall be payable in
immediately available funds on the Cash Secured Advance Commencement Date for
such Group. The assigning Conduit shall notify the Administrative Agent, its
Co-Agent and the Borrower of any such purchase. No further documentation of such
purchase shall be required for the effectiveness thereof, provided that if
requested by any purchasing Liquidity Bank, the assigning Conduit (or its
administrator) will execute and deliver an assignment to such Liquidity Bank in
such form as may be mutually agreed between such Conduit and such Liquidity
Bank.

Section 1.2 Funding Mechanics; Liquidity Fundings.

(a) Each Advance hereunder shall consist of Loans made by (i) Gotham and/or its
Liquidity Banks, (ii) PARCO and/or its Liquidity Banks, (iii) Starbird and/or
its Liquidity Banks, and/or (iv) CAFCO and/or its Liquidity Banks and which
(except for any Advance which does not increase the aggregate principal amount
of the Loans outstanding) shall be made in such proportions by each Group such
that, after giving effect thereto, the aggregate outstanding principal balance
of the Loans outstanding from each Group shall be in proportion to such Group’s
Percentage of the aggregate outstanding principal balance of all Advances then
outstanding hereunder. Any Advance which does not increase the aggregate
principal amount outstanding may be funded solely by one or more of the members
of a single Group.

(b) Each Lender funding any portion of an Advance shall wire transfer the
principal amount of its Loan to its applicable Co-Agent in immediately available
funds not later than 1:00 p.m. (New York City time) on the applicable Borrowing
Date and, subject to its receipt of such Loan proceeds, such Co-Agent shall wire
transfer such funds to the account specified by Borrower in its Borrowing
Request not later than 2:00 p.m. (New York City time) on such Borrowing Date.

 

4



--------------------------------------------------------------------------------

(c) While it is the intent of each of the Conduits to fund its respective Loans
through the issuance of Promissory Notes, the parties acknowledge that if any of
the Conduits is unable, or reasonably determines that it is undesirable for any
reason to issue Promissory Notes to fund or maintain all or any portion of its
Loans at a CP Rate, or is unable to repay such Promissory Notes upon the
maturity thereof, such Conduit will avail itself of a Liquidity Funding under
its Liquidity Agreement. The Liquidity Fundings may be Alternate Base Rate Loans
or LIBOR Loans, or a combination thereof, selected by Borrower in accordance
with Article II; provided, however, that each Liquidity Funding shall be an
Alternate Base Rate Loan at least for the first two (2) Business Days after it
is funded. In addition, the parties acknowledge that most Promissory Notes are
issued at a discount and at varying discount rates; accordingly, it may not be
possible for all CP Rate Loans to be made in amounts precisely equal to the
amounts specified in a Borrowing Request. Regardless of whether a Liquidity
Funding constitutes an assignment of a Loan or the sale of one or more
participations therein or any other obtaining of funding for all or any portion
of any Loan, each Liquidity Bank participating in a Liquidity Funding shall have
the same rights as its Conduit has hereunder with the same force and effect as
if such Liquidity Bank had directly made a Loan to Borrower in the amount of its
Liquidity Funding.

(d) Nothing herein shall be deemed to commit any Lender to make CP Rate Loans.

Section 1.3 Interest Rates.

(a) Each CP Rate Loan shall bear interest on the outstanding principal amount
thereof from and including the first day of the CP Tranche Period applicable
thereto selected in accordance with Article II of this Agreement to (but not
including) the last day of such CP Tranche Period at the applicable CP Rate. On
the 5th Business Day immediately preceding each Settlement Date, each Pool
Funded Conduit shall calculate the amount of its CP Costs for the applicable
Calculation Period and the Gotham Agent shall calculate Gotham’s CP Rate and
each shall notify Borrower of such amount which shall be payable on such
Settlement Date.

(b) Each LIBOR Loan shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto selected in accordance with Article II of this Agreement to (but not
including) the last day of such Interest Period at a rate per annum equal to the
applicable LIBOR for such Interest Period.

(c) Each Alternate Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Loan is
made to but excluding the date it is paid at a rate per annum equal to the
Alternate Base Rate for such day. Changes in the rate of interest on Alternate
Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate.

(d) Notwithstanding anything to the contrary contained in Sections 1.3(a),
(b) or (c), upon the occurrence of an Amortization Event, and during the
continuance thereof, all Obligations shall bear interest, payable upon demand,
at the Default Rate.

(e) Each Cash Secured Advance shall bear interest on the outstanding principal
amount thereof which remains on deposit in a Collateral Advance Account for each
day from

 

5



--------------------------------------------------------------------------------

and including the date such Cash Secured Advance is made to but excluding the
date it is paid or removed from the Collateral Advance Account at a rate per
annum equal to the Unused Fee (under and as defined in the applicable Group’s
Fee Letter) which amount shall be payable in lieu of the Unused Fee.

(f) Interest shall be payable for the day a Loan is made but not for the day of
any payment on the amount paid if payment is received by each Co-Agent prior to
1:00 p.m. (New York City time) at the place of payment. If any payment of
principal of or interest on a Loan shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

Section 1.4 Payment Dates; Absence of Notes to Evidence Loans.

(a) Borrower promises to pay the principal of each CP Rate Loan on the last day
of its CP Tranche Period.

(b) Borrower promises to pay the principal of each LIBOR Loan on the last day of
its Interest Period.

(c) Borrower promises to pay the principal of each Alternate Base Rate Loan on
or before the earlier to occur of (i) the Commitment Termination Date, and
(ii) the refinancing of such Loan with a CP Rate Loan or a LIBOR Loan.

(d) Borrower promises to pay to each Term-Out Lender the aggregate outstanding
principal amount of such Term-Out Lender’s Cash Secured Advance on the
Commitment Termination Date; provided, however, that recourse for such repayment
shall be from, and shall be limited to, the Term-Out Lender Collateral and the
Collections of the Receivables in accordance with Article III.

(e) Borrower promises to pay all accrued and unpaid interest on each Loan and
each Cash Secured Advance on each applicable Settlement Date.

(f) Each Lender shall maintain (or cause its respective Co-Agent to maintain) in
accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. Upon request of
Borrower, such Lender’s Co-Agent or the Administrative Agent, such Lender will
confirm the outstanding principal balances of its Loans and the amount of any
accrued and unpaid interest thereon. The entries maintained in the accounts
maintained pursuant to this Section shall absent manifest error be correct
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of any Lender (or Co-Agent) to maintain such
accounts or any error therein shall not in any manner affect the obligation of
Borrower to repay the Obligations in accordance with their terms.

Section 1.5 Prepayments. Subject, in the case of CP Rate Loans and LIBOR Loans,
to the funding indemnification provisions of Section 4.3:

 

6



--------------------------------------------------------------------------------

(a) Borrower may from time to time voluntarily prepay, without penalty or
premium, all outstanding Advances, or, in a minimum aggregate amount of
$1,000,000 per Group (or a larger integral multiple of $1,000,000 per Group),
any portion of the outstanding Advances by giving prior written notice to the
Co-Agents (each, a “Prepayment Notice”): (i) given within the Required Notice
Period with respect to each Pool Funded Conduit’s Loans so prepaid and
(ii) providing for such prepayment to occur on the last day of the CP Tranche
Period with respect to Gotham’s CP Rate Loans so prepaid; provided that each
such prepayment of principal complying with the provisions of this section or
otherwise is accompanied by a payment of all accrued and unpaid interest on the
amount prepaid, together with all amounts (if any) due under Section 4.3 and any
Broken Funding Costs (if any) due because of such prepayment, and is made
between the Conduits in such proportions so that after giving effect thereto,
the aggregate outstanding principal balance of the Loans outstanding from each
Conduit shall be in proportion to such Conduit’s Percentage of the aggregate
outstanding principal balance of all Advances then outstanding hereunder. The
Co-Agents agree to use their best efforts to accommodate any request by Borrower
to prepay any portion of the outstanding Advances in any manner other than as
required herein to minimize any Broken Funding Costs associated with such
prepayment.

(b) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the Gotham Group exceeds the Gotham Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Gotham exceeds the
Gotham Liquidity Banks’ aggregate Liquidity Commitments pursuant to the Gotham
Liquidity Agreement divided by 102%, Borrower shall prepay such Loans by wire
transfer to the Gotham Agent received not later than 1:00 p.m. (New York City
time) on the first Business Day thereafter of an amount sufficient to eliminate
such excess, together with accrued and unpaid interest on the amount prepaid.

(c) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the PARCO Group exceeds the PARCO Allocation Limit, or the aggregate
principal amount of the Loans outstanding from PARCO exceeds the PARCO Liquidity
Banks’ aggregate Liquidity Commitments pursuant to the PARCO Liquidity Agreement
divided by 102%, Borrower shall prepay such Loans by wire transfer to the PARCO
Agent received not later than 1:00 p.m. (New York City time) on the first
Business Day thereafter of an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid.

(d) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the Starbird Group exceeds the Starbird Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Starbird exceeds the
Starbird Liquidity Banks’ aggregate Liquidity Commitments pursuant to the
Starbird Liquidity Agreement divided by 102%, Borrower shall prepay such Loans
by wire transfer to the Starbird Agent received not later than 1:00 p.m. (New
York City time) on the first Business Day thereafter of an amount sufficient to
eliminate such excess, together with accrued and unpaid interest on the amount
prepaid.

(e) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the CAFCO Group exceeds the CAFCO Allocation Limit, or the aggregate
principal amount of the Loans outstanding from CAFCO exceeds the CAFCO Liquidity
Banks’ aggregate Liquidity Commitments pursuant to the CAFCO Liquidity Agreement
divided by 102%, Borrower shall prepay such Loans by wire transfer to the CAFCO
Agent received not later than

 

7



--------------------------------------------------------------------------------

1:00 p.m. (New York City time) on the first Business Day thereafter of an amount
sufficient to eliminate such excess, together with accrued and unpaid interest
on the amount prepaid.

(f) Upon receipt of any wire transfer pursuant to Section 1.5(a), (b), (c),
(d) or (e), the applicable Co-Agent shall wire transfer to each of its
Constituent Lenders their respective shares thereof not later than 1:30 p.m.
(New York City time) on the date when received. Any prepayment required pursuant
to Section 1.5(b), (c), (d) or (e) shall be applied first, to the ratable
reduction of the applicable Group’s Alternate Base Rate Loans outstanding,
second, to the ratable reduction of the applicable Group’s LIBOR Loans
outstanding, and lastly, to the reduction of the applicable Group’s CP Rate
Loans selected by Borrower (or the Servicer, on Borrower’s behalf).

Section 1.6 Reductions in Aggregate Commitment. Borrower may permanently reduce
the Aggregate Commitment in whole, or ratably among the Groups in part, in a
minimum amount of $5,000,000 per Group (or a larger integral multiple of
$1,000,000 per Group), upon at least fifteen (15) Business Days’ written notice
to the Co-Agents (each, a “Commitment Reduction Notice”), which notice shall
specify the aggregate amount of any such reduction and each Group’s respective
Percentage thereof, provided, however, that (a) the amount of the Aggregate
Commitment may not be reduced below the aggregate principal amount of the
outstanding Advances, and (b) the amount of the Aggregate Commitment may not be
reduced below $250,000,000 unless the Aggregate Commitment is terminated in
full. All accrued and unpaid fees, including Broken Funding Costs, if any, shall
be payable on the effective date of any termination of the Aggregate Commitment.
Each Commitment Reduction Notice shall be irrevocable once delivered to the
Co-Agents.

Section 1.7 Distribution of Certain Notices; Notification of Interest Rates.
Promptly after receipt thereof, the Gotham Agent will notify the Gotham Group,
the PARCO Agent will notify the PARCO Group, the Starbird Agent will notify the
Starbird Group and the CAFCO Agent will notify the CAFCO Group of the contents
of each Monthly Report, Borrowing Request, Commitment Reduction Notice,
Prepayment Notice, or notice of default received by it from Borrower or the
Servicer hereunder. In addition, each of the Co-Agents shall promptly notify its
Constituent Lenders and Borrower of each determination of and change in Interest
Rates and of any decision by the Liquidity Banks in its Group not to extend
their Liquidity Termination Date.

Section 1.8 Collateral Advance Accounts.

(a) On or prior to the Cash Secured Advance Commencement Date for any Group, the
Servicer, for the benefit of the Liquidity Banks in each Group, shall establish
and maintain or cause to be established and maintained in the name of the
Borrower with an Eligible Institution which shall initially be each of the
Co-Agents (or, in the case of the CAFCO Group, Citibank), an account (each such
account being a “Collateral Advance Account” and each such institution holding
such an account being a “Collateral Advance Account Bank”), such account bearing
a designation clearly indicating that the funds deposited therein are held for
the benefit of the Liquidity Banks in such Group and entitled “[Name of
applicable Co-Agent], as Co-Agent—Collateral Advance Account for the Red Bird
Credit and Security Agreement.” Each Collateral Advance Account shall be under
the sole dominion and control of the applicable Co-

 

8



--------------------------------------------------------------------------------

Agent for the benefit of the Liquidity Banks in its Group which have made Cash
Secured Advances, and neither the Borrower, nor any Person claiming by, through
or under the Borrower, shall have any right, title or interest in, or any right
to withdraw any amount from, such Collateral Advance Account. Except as
expressly provided in this Agreement, no Collateral Advance Account Bank shall
have any right of set-off or banker’s lien against, and no right to otherwise
deduct from, any funds held in the Collateral Advance Account established with
it for any amount owed to it by any Lender, any Agent or any Loan Party. The tax
identification no. associated with each Collateral Advance Account shall be that
of the Borrower.

(b) Each Co-Agent will, and will require its Group’s Collateral Advance Account
Bank to, comply with (i) all written instructions directing disposition of the
funds in its Collateral Advance Account, (ii) all notifications and entitlement
orders that such Co-Agent or Collateral Advance Account Bank receives directing
it to transfer or redeem any financial asset in its Collateral Advance Account,
and (iii) all other directions concerning its Collateral Advance Account,
including, without limitation, directions to distribute to the applicable
Co-Agent proceeds of any such transfer or redemption or interest or dividends on
property in its Collateral Advance Account (any such instruction, notification
or direction referred to in clause (i), (ii) or (iii) above being a “Collateral
Advance Account Direction”), in the case of each of clauses (i), (ii) and
(iii) above originated by the relevant Co-Agent (except as otherwise specified
in subsection (d) of this Section 1.8).

(c) Funds on deposit in each Collateral Advance Account shall, at the written
direction of the Borrower, be invested by the applicable Co-Agent in Eligible
Investments as instructed by the Borrower in writing (which may be a standing
instruction). All such Eligible Investments shall be held in the applicable
Collateral Advance Account by the applicable Co-Agent for the ratable benefit of
the Liquidity Banks in its Group which have made Cash Secured Advances. Such
funds shall be invested in Eligible Investments that will mature so that funds
will be available in amounts sufficient for the applicable Co-Agent to make each
distribution as and when required under the terms of this Agreement. All
interest and other investment earnings (net of losses and investment expenses)
received on funds on deposit in each Collateral Advance Account, to the extent
such investment income is not needed to pay the relevant Co-Agents for the
ratable benefit of the Term-Out Lenders in its Group under the terms of this
Agreement, shall be added to such Collateral Advance Account.

(d) If, at any time, any Collateral Advance Account Bank ceases to be an
Eligible Institution, the Borrower, upon obtaining actual knowledge thereof,
shall, within five Business Days from obtaining such knowledge or, if earlier,
from notice to such effect by any Agent, (i) establish a new Collateral Advance
Account meeting the conditions specified above with an Eligible Institution, and
(ii) transfer any cash and/or any financial assets held in the old Collateral
Advance Account to such new Collateral Advance Account, respectively. From the
date such new Collateral Advance Account is established, it shall be a
“Collateral Advance Account” hereunder and for all purposes hereof.

Section 1.9 Use of Proceeds; Security Interest in Collateral Advance Account.

(a) The Borrower hereby agrees that it shall use the proceeds of each Cash
Secured Advance solely to fund and maintain the Collateral Advance Account of
the applicable

 

9



--------------------------------------------------------------------------------

Group for the purpose of funding Loans from such Group from time to time during
the Term Period.

(b) The Borrower hereby grants to each Co-Agent, for the ratable benefit of the
Term-Out Lenders in its Group, a security interest in the following
(collectively, the “Term-Out Lender Collateral”):

(i) the Collateral Advance Account maintained by such Co-Agent, all funds from
time to time credited to such Collateral Advance Account, all financial assets
(including, without limitation, Eligible Investments) from time to time acquired
with any such funds or otherwise credited to the Collateral Advance Account, all
interest, dividends, cash, instruments and other investment property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds or such financial assets, and

(ii) all proceeds of, collateral for, and supporting obligations relating to any
and all of the Term-Out Lender Collateral.

(c) The grant of a security interest by the Borrower to each of the Co-Agents
for the ratable benefit of the Term-Out Lenders in its Group pursuant to
Section 1.9(b) above secures the payment of the Borrower’s obligation to repay
the Cash Secured Advance from such Group, and to pay interest thereon in
accordance wit this Agreement.

(d) On the Commitment Termination Date for any Group as to which the Term Period
has occurred, the applicable Co-Agent shall (i) convert the Term-Out Lender
Collateral that does not constitute cash into cash proceeds and (ii) pay to the
Co-Agent for each such Group at such Co-Agent’s Account for the ratable account
of the Term-Out Lenders in its Group, on behalf of the Borrower, such Group’s
ratable portion of the Term-Out Lender Collateral (it being understood that all
the Term-Out Lender Collateral shall then constitute cash or cash proceeds), and
such Co-Agent shall distribute the funds so paid to its Co-Agent’s Account to
the Banks in its Group, ratably according to the respective outstanding
principal amounts of their respective Cash Secured Advances, for application,
first to the repayment of the outstanding principal amounts of the Cash Secured
Advances and, second, to the payment of unpaid accrued interest on the Cash
Secured Advances (to the extent such funds are available therefor). Any
remaining outstanding principal amount of, and/or unpaid accrued interest on,
the Cash Secured Advances shall be paid from the Collections of the Receivables
pursuant to Article III.

Section 1.10 Collateral Advance Account Control Agreements and Collection
Account Agreements. Without limiting Section 10.1 or 10.3, the Servicer hereby
agrees that it will reimburse each of the Agents on demand for any payments or
obligations that such Agent may incur pursuant to any indemnity provided by such
Agent under any control agreement applicable to a Collateral Advance Account or
any Collection Account Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE II.

BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS

Section 2.1 Method of Borrowing. Borrower (or the Servicer, on Borrower’s
behalf) shall give the Co-Agents irrevocable notice in the form of Exhibit II
hereto (each, a “Borrowing Request”) not later than 12:00 p.m. (New York City
time) at least one (1) Business Day before the Borrowing Date of each Advance.
On each Borrowing Date, each applicable Lender shall make available its Loan or
Loans in immediately available funds to its Co-Agent by wire transfer of such
amount received not later than 1:00 p.m. (New York City time). Subject to its
receipt of such wire transfers, each Co-Agent will wire transfer the funds so
received from its Constituent Lenders to Borrower at the account specified in
its Borrowing Request not later than 2:00 p.m. (New York City time) on the
applicable Borrowing Date. Unless each of the Co-Agents in its sole discretion
shall otherwise agree, not more than one (1) Borrowing Date shall occur in any
calendar week.

Section 2.2 Selection of CP Tranche Periods and Interest Periods.

(a) Except upon the occurrence and during the continuance of an Amortization
Event and subject to Section 2.2(b) and, in the case of LIBOR Loans,
Section 2.2(c): (i) Borrower (or the Servicer, on Borrower’s behalf) in its
Borrowing Request may request CP Tranche Periods from time to time to apply to
Gotham’s CP Rate Loans; provided, however, that no CP Tranche Period of Gotham
may extend beyond the Gotham Group’s Liquidity Termination Date, and
(ii) Borrower (or the Servicer, on Borrower’s behalf) in its Borrowing Request
may request Interest Periods from time to time to apply to the LIBOR Loans;
provided, however, that (x) at any time while any Liquidity Bank has LIBOR Loans
outstanding, at least one Interest Period of such Liquidity Bank shall mature on
each Settlement Date and (y) no Interest Period of any Liquidity Bank which
began prior to its Liquidity Termination Date shall extend beyond such Liquidity
Termination Date.

(b) While the Gotham Agent will use reasonable efforts to accommodate Borrower’s
or the Servicer’s requests for CP Tranche Periods except during the continuance
of an Amortization Event, the Gotham Agent shall have the right to subdivide any
requested CP Rate Loan into one or more CP Rate Loans of different CP Tranche
Periods, or, if the requested period is not feasible, to suggest an alternative
CP Tranche Period. While each of the Co-Agents will use reasonable efforts to
accommodate Borrower’s or the Servicer’s requests for Interest Periods for LIBOR
Loans except during the continuance of an Amortization Event, each of the
Co-Agents shall have the right to subdivide any requested LIBOR Loan into one or
more LIBOR Loans with different Interest Periods, or, if the requested period is
not feasible, to suggest an alternative Interest Period. Notwithstanding the
foregoing, not less than $1,000,000 of principal may be allocated to any CP
Tranche Period of the Conduits or Interest Period of any Liquidity Funding, and
no Alternate Base Rate Loan may have a principal amount of less than $1,000,000.

(c) Borrower (or the Servicer, on Borrower’s behalf) may not request an Interest
Period for a LIBOR Loan unless it shall have given each of the applicable
Co-Agent(s) written notice of its desire therefor not later than 1:00 p.m. (New
York City time) at least three (3) Business Days prior to the first day of the
desired Interest Period. Accordingly, all Liquidity Fundings shall initially be
Alternate Base Rate Loans.

 

11



--------------------------------------------------------------------------------

(d) Unless each of the Co-Agents shall have received written notice by 12:00
p.m. (New York City time) on the Business Day prior to the last day of a CP
Tranche Period that Borrower intends to reduce the aggregate principal amount of
the CP Rate Loans outstanding, each of the Co-Agents and the Conduits shall be
entitled to assume that Borrower desires to refinance the principal and interest
of each maturing CP Rate Loan on the last day of its CP Tranche Period with new
CP Rate Loans having substantially similar CP Tranche Periods; provided,
however, that Borrower shall remain liable to pay in cash any portion of the
principal or interest on the maturing CP Rate Loan when due to the extent that
the applicable Conduit cannot issue Promissory Notes or avail itself of a
Liquidity Funding, in either case, in the precise amount necessary to refinance
the maturing CP Rate Loan and the accrued and unpaid interest thereon.

(e) Unless each of the Co-Agents shall have received written notice by 1:00 p.m.
(New York City time) on the third (3rd) Business Day prior to the last day of an
Interest Period with respect to a LIBOR Loan that Borrower intends to reduce the
aggregate principal amount of LIBOR Loans outstanding from the Liquidity Banks,
each of the PARCO Liquidity Banks and the CAFCO Liquidity Banks shall be
entitled to assume that Borrower desires to refinance its maturing LIBOR Loans
on the last day of such Interest Period with Alternate Base Rate Loans, and each
of the Gotham Liquidity Banks and the Starbird Liquidity Banks shall be entitled
to assume that Borrower desires to refinance its maturing LIBOR Loans on the
last day of such Interest Period with LIBOR Loans for the same Interest Period
then ending to the extent of the applicable Liquidity Banks’ ability to provide
the funding without the customary three (3) Business Days notice or, otherwise,
with Alternate Base Rate Loans.

Section 2.3 Computation of Concentration Limits and Outstanding Balance. The
Obligor Concentration Limits and the aggregate Outstanding Balance of
Receivables of each Obligor and its Affiliated Obligors (if any) shall be
calculated as if each such Obligor and its Affiliated Obligors were one Obligor.

Section 2.4 Maximum Interest Rate. No provision of this Agreement shall require
the payment or permit the collection of interest in excess of the maximum
permitted by applicable law (the “Maximum Rate”). If at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the Maximum Rate which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

12



--------------------------------------------------------------------------------

Section 2.5 Payments and Computations, Etc.

(a) Payments. All amounts to be paid or deposited by Borrower or the Servicer
(on Borrower’s behalf) to any of the Agents or Lenders (other than amounts
payable under Section 4.2) shall be paid by wire transfer of immediately
available funds received not later than 1:00 p.m. (New York City time) on the
day when due in lawful money of the United States of America to the applicable
Co-Agent at its address specified in Schedule 14.2, and, to the extent such
payment is for the account of any Lender, the applicable Co-Agent shall promptly
disburse such funds to the appropriate Lender(s) in its Group.

(b) Late Payments. To the extent permitted by law, upon demand, Borrower or the
Servicer (on Borrower’s behalf), as applicable, shall pay to the applicable
Co-Agent for the account of each Person in its Group to whom payment of any
Obligation is due, interest on all amounts not paid or deposited by 1:00 p.m.
(New York City time) on the date when due (without taking into account any
applicable grace period) at the Default Rate.

(c) Method of Computation. All computations of interest at the Alternate Base
Rate or the Default Rate shall be made on the basis of a year of 365 (or, when
appropriate, 366) days for the actual number of days (including the first day
but excluding the last day) elapsed. All other computations of interest, and all
computations of Servicer’s Fee, any per annum fees payable under Section 4.1 and
any other per annum fees payable by Borrower to the Lenders, the Servicer or any
of the Agents under the Loan Documents shall be made on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) elapsed.

(d) Avoidance or Rescission of Payments. To the maximum extent permitted by
applicable law, no payment of any Obligation shall be considered to have been
paid if at any time such payment is rescinded or must be returned for any
reason.

Section 2.6 Non-Receipt of Funds by the Co-Agents. Unless a Lender notifies its
Co-Agent prior to the date and time on which it is scheduled to fund a Loan that
it does not intend to fund such Loan, such Co-Agent may assume that such funding
will be made and may, but shall not be obligated to, make the amount of such
Loan available to the intended recipient in reliance upon such assumption. If
such Lender has not in fact funded its Loan proceeds to the applicable Co-Agent,
the recipient of such payment shall, on demand by such Co-Agent, repay to such
Co-Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by such Co-Agent until the date such Co-Agent recovers such amount at
a rate per annum equal to the Federal Funds Effective Rate for such day.

ARTICLE III.

SETTLEMENTS

Section 3.1 Monthly Reporting. Not later than the Monthly Reporting Date in each
calendar month hereafter, the Servicer shall deliver to each of the Co-Agents, a
Monthly Report accompanied by an electronic file in a form reasonably
satisfactory to each of the Co-Agents; provided, however, that if an Unmatured
Amortization Event or an Amortization Event shall

 

13



--------------------------------------------------------------------------------

exist and be continuing, each of the Co-Agents may request that a computation of
the Borrowing Base also be made on a date that is not a Monthly Reporting Date
and, so long as such request is not made on or within 5 Business Days prior to
the last day of any calendar month, the Servicer agrees to provide such
computation within 5 Business Days after such request. At or before 1:00 p.m.
(New York City time) on the Business Day before each Settlement Date, each of
the Co-Agents shall notify Borrower and the Servicer of (i) the aggregate
principal balance of all Loans that are then outstanding from its Constituents,
and (ii) the aggregate amount of all principal, interest and fees that will be
due and payable by Borrower to such Co-Agent for the account of such Co-Agent or
its Constituents on such Settlement Date.

Section 3.2 Turnover of Collections. Without limiting any Agent’s or Lender’s
recourse to Borrower for payment of any and all Obligations:

(a) If any Monthly Report reveals that a mandatory prepayment is required under
Section 1.5(b), (c), (d), (e) or (f), not later than the 1:00 p.m. (New York
City time) on the next succeeding Settlement Date, the Servicer shall turn over
to each applicable Co-Agent, for distribution to its Constituents, a portion of
the Collections equal to the amount of such required mandatory prepayment.

(b) If, on any Settlement Date, any Loans are to be voluntarily prepaid in
accordance with Section 1.5(a), or if the aggregate principal amount of the
Advances outstanding is to be reduced, the Servicer shall turn over to each of
the Co-Agents, for distribution to its Constituents, a portion of the
Collections equal to the Groups’ respective Percentages of the aggregate amount
of such voluntary prepayment or reduction and any other amounts required to be
paid in connection with such voluntary prepayment or reduction.

(c) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date, (ii) on each Business Day from and after the occurrence of an
Amortization Event and during the continuation thereof, and (iii) each other
date on which any principal of or interest on any of the Loans becomes due
(whether by acceleration or otherwise) and, in the case of principal, has not
been reborrowed pursuant to Section 1.1, the Servicer shall turn over to each of
the Co-Agents, for distribution to their respective Constituents, the Groups’
respective Percentages of a portion of the Collections equal to the aggregate
amount of all other Obligations that are due and owing on such date. If the
Collections and proceeds of new Loans are insufficient to make all payments
required under clauses (a), (b) and (c) and to pay the Servicer’s Fees and, if
applicable, all expenses due and owing to any replacement Servicer under
Section 8.1(d) (all of the foregoing, collectively, the “Required Amounts”) and
Borrower has made any Demand Advances, Borrower shall make demand upon
International Paper for payment of the Demand Advances in an amount equal to the
lesser of the Required Amounts or the aggregate outstanding principal balance of
such Demand Advances (plus any accrued and unpaid interest thereon) and, upon
receipt of any such amounts, Borrower shall pay them to each of the Co-Agents,
ratably in accordance with their respective Groups’ Percentages, for
distribution in accordance with this Section 3.2.

(d) If the aggregate amount of Collections and payments on Demand Advances
received by the Co-Agents on any Settlement Date are insufficient to pay all
Required Amounts,

 

14



--------------------------------------------------------------------------------

the aggregate amount received shall be applied to the items specified in the
subclauses below, in the order of priority of such subclauses:

(i) to any accrued and unpaid interest on the Loans that is then due and owing,
including any previously accrued interest which was not paid on its applicable
due date;

(ii) if the Servicer is not Borrower or an Affiliate thereof, to any accrued and
unpaid Servicer’s Fee that is then due and owing to such Servicer, together with
any invoiced expenses of the Servicer due and owing pursuant to Section 8.1(d);

(iii) to the Facility Fee and the Usage Fee accrued during such Settlement
Period, plus any previously accrued Facility Fee and Usage Fee not paid on a
prior Settlement Date;

(iv) to the payment of the principal of any Loans that are then due and owing;

(v) to other Obligations that are then due and owing; and

(vi) if the Servicer is Borrower, International Paper or one of their respective
Affiliates, to the accrued and unpaid Servicer’s Fee and Supplemental Servicer’s
Fee that are then due and owing to such Servicer.

(e) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date and (ii) each other date on which any principal of or interest
on any of the Loans becomes due (whether by acceleration or otherwise), the
Servicer shall turn over to each of the Co-Agents, for distribution to the
Lenders, a portion of the Collections equal to the aggregate amount of all
Obligations that are due and owing on such date.

Section 3.3 Non-Distribution of Servicer’s Fee. Each of the Agents and the other
Secured Parties hereby consents to the retention by the Servicer of a portion of
the Collections equal to the Servicer’s Fee so long as the Collections received
by the Servicer are sufficient to pay all amounts pursuant to Section 3.2(d) of
a higher priority as specified in such Section.

Section 3.4 Deemed Collections. If as of the last day of any Settlement Period:

(a) the outstanding aggregate balance of the Net Pool Balance as reflected in
the preceding Monthly Report (net of any positive adjustments) has been reduced
for any of the following reasons:

(i) as a result of any rejected services, any cash discount or any other
adjustment by the Originator or any Affiliate thereof (regardless of whether the
same is treated by the Originator or such Affiliate as a write-off), or as a
result of any surcharge or other governmental or regulatory action, or

 

15



--------------------------------------------------------------------------------

(ii) as a result of any setoff or breach of the underlying agreement in respect
of any claim by the Obligor thereof (whether such claim arises out of the same
or a related or an unrelated transaction), or

(iii) on account of the obligation of the Originator or any Affiliate thereof to
pay to the related Obligor any rebate or refund, or

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than such Receivable becoming a Defaulted Receivable), or

(b) any of the representations or warranties of Borrower set forth in
Section 6.1(i), (j), (l), (q)(ii), (r), (s) or (t) was not true when made with
respect to any Receivable, or any of the representations or warranties of
Borrower set forth in Section 6.1(i) or (j) is no longer true with respect to
any Receivable,

then, in such event, Borrower shall be deemed to have received a Collection in
an amount equal to (A) the amount of such reduction, cancellation or
overstatement, in the case of the preceding clauses (a)(i), (a)(ii), (a)(iii)
and (a)(iv), and (B) in the full amount of the Outstanding Balance of such
Receivable in the case of the preceding clause (b).

ARTICLE IV.

FEES AND YIELD PROTECTION

Section 4.1 Fees. International Paper or Borrower, as applicable, shall pay to
each of the Agents and the Lenders certain fees from time to time in amounts and
payable on such dates as are set forth in the Fee Letters.

Section 4.2 Yield Protection.

(a) If any Regulatory Change occurring after the date hereof:

(i) shall subject an Affected Party to any Tax (other than Excluded Taxes), duty
or other charge with respect to its Obligations or, as applicable, its
Commitment or its Liquidity Commitment, or shall change the basis of taxation of
payments to the Affected Party of any Obligations, owed to or funded in whole or
in part by it or any other amounts due under this Agreement in respect of its
Obligations or, as applicable, its Commitment or its Liquidity Commitment; or

(ii) shall impose, modify or deem applicable any reserve that was not included
in the computation of the applicable Interest Rate, or any special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any affiliate (or entity deemed by the Federal Reserve Board to be an
affiliate) of any Affected Party, or credit extended by any Affected Party; or

(iii) shall affect the amount of capital required or expected to be maintained
by any Affected Party; or

 

16



--------------------------------------------------------------------------------

(iv) shall impose any other condition affecting any Obligation owned or funded
in whole or in part by any Affected Party, or its rights or obligations, if any,
to make Loans or Liquidity Fundings; or

(v) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses deposit insurance
premiums or similar charges;

and the result of any of the foregoing is or would be:

(x) to increase the cost to or to impose a cost on (I) an Affected Party funding
or making or maintaining (or providing or agreeing to provide funding for) any
Loan, any Liquidity Funding, or any commitment of such Affected Party with
respect to any of the foregoing, or (II) any of the Agents for continuing its or
Borrower’s relationship with any Affected Party, in each case, in an amount
deemed to be material by such Affected Party,

(y) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement or under the Liquidity Agreement, or

(z) to reduce the rate of return on such Affected Party’s capital as a
consequence of its Commitment, its Liquidity Commitment or the Loans made by it
to a level below that which such Affected Party could have achieved but for the
occurrence of such circumstances,

then, within thirty days after demand by such Affected Party (which demand shall
be made not more than 45 days after the date on which the Affected Party becomes
aware of such Regulatory Change and shall be accompanied by a certificate
setting forth, in reasonable detail, the basis of such demand and the
methodology for calculating, and the calculation of the amounts claimed by the
Affected Party), Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
actual additional cost, actual increased cost or actual reduction.

(b) Each Affected Party will promptly notify Borrower, the Administrative Agent
and the applicable Co-Agent of any event of which it has knowledge (including
any future event that, in the judgment of such Affected Party, is reasonably
certain to occur) which will entitle such Affected Party to compensation
pursuant to this Section 4.2; provided, however, no failure to give or delay in
giving such notification shall adversely affect the rights of any Affected Party
to such compensation unless such notification is given more than 45 days after
the Affected Party becomes aware of such Regulatory Change.

(c) In determining any amount provided for or referred to in this Section 4.2,
an Affected Party may use any reasonable averaging and attribution methods
(consistent with its ordinary business practices) that it (in its reasonable
discretion) shall deem applicable. Any Affected Party when making a claim under
this Section 4.2 shall submit to Borrower the above-referenced certificate as to
such actual increased cost or actual reduced return (including calculation
thereof in reasonable detail), which shall, in the absence of manifest error, be
conclusive and binding upon Borrower.

 

17



--------------------------------------------------------------------------------

(d) Each of the Lenders agrees, and to require each Affected Party to agree
that, with reasonable promptness after an officer of such Lender or such
Affected Party responsible for administering the Transaction Documents becomes
aware that it has become an Affected Party under this Section 4.2, is entitled
to receive payments under this Section 4.2, or is or has become subject to U.S.
withholding Taxes payable by any Loan Party in respect of its investment
hereunder, it will, to the extent not inconsistent with any internal policy of
such Person or any applicable legal, rating agency or regulatory restriction or
directive: (i) use all reasonable efforts to make, fund or maintain its
commitment or investment hereunder through another branch or office of such
Affected Party, or (ii) take such other reasonable measures, if, as a result
thereof, the circumstances which would cause such Person to be an Affected Party
under this Section 4.2 would cease to exist, or the additional amounts which
would otherwise be required to be paid to such Person pursuant to this
Section 4.2 would be reduced, or such withholding Taxes would be reduced, and if
the making, funding or maintaining of such commitment or investment through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such commitment or investment or the
interests of such Person; provided that such Person will not be obligated to
utilize such other lending office pursuant to this Section 4.2 unless Borrower
agrees to pay all incremental expenses incurred by such Person as a result of
utilizing such other office as described in clause (i) above.

(e) If any Liquidity Bank (other than a Co-Agent) makes a claim for compensation
under this Section 4.2, Borrower may propose an Eligible Assignee to the
applicable Co-Agent who is willing to accept an assignment of such Liquidity
Bank’s Commitment, Liquidity Commitment and outstanding Loans, together with
each of its other rights and obligations under the Transaction Documents;
provided that any expenses or other amounts which would be owing to such
Liquidity Bank pursuant to any indemnification provision hereof (including, if
applicable, Section 4.3) shall be payable by Borrower as if Borrower had prepaid
the Loans of the assigning Lenders rather than such assigning Lenders having
assigned their respective interests hereunder. If such proposed Eligible
Assignee is acceptable to the applicable Co-Agent (who shall not unreasonably
withhold or delay its approval and shall be deemed to be acting per se
reasonably when following the instructions of any rating agency then rating its
respective Conduit’s commercial paper or, as applicable, medium term note
program), the claiming Liquidity Bank will be obligated to assign all of its
rights and obligations to such proposed Eligible Assignee within ten
(10) Business Days after such Co-Agent gives its consent to such proposed
Eligible Assignee.

Section 4.3 Funding Losses. In the event that any Lender shall actually incur
any actual loss or expense (including, without limitation, any actual loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired to make any Loan or Liquidity Funding) as a result of
(a) Borrower’s failure to borrow any LIBOR Loan on the date specified in any
Borrowing Request or repayment of any LIBOR Loan on a date other than the last
day of the applicable interest period, or (b) any event or condition specified
in the definition of “Broken Funding Costs,” then, upon written notice from the
applicable Co-Agent to the Administrative Agent, Borrower and the Servicer,
Borrower shall pay to the Servicer, and the Servicer shall pay to the applicable
Co-Agent for the account of such Lender or Funding Source upon demand, the
amount of such actual loss or expense (which shall include without limitation
all Broken Funding Costs). Such written notice (which shall include the
methodology for calculating, and the calculation of, the amount of such actual
loss or expense, in reasonable

 

18



--------------------------------------------------------------------------------

detail) shall, in the absence of manifest error, be conclusive and binding upon
Borrower and the Servicer.

ARTICLE V.

CONDITIONS OF ADVANCES

Section 5.1 Conditions Precedent to Effectiveness. Effectiveness of this
Agreement is subject to the conditions precedent that (a) the Administrative
Agent shall have received on or before the date of such Advance those documents
listed on Schedule A to the Receivables Sale and Contribution Agreement and
those documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition, if required by any Conduit’s program documents, shall have been
satisfied as to each applicable Conduit, (c) the Agents shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letters, (d) Borrower shall have converted from a Delaware
corporation to a Delaware limited liability company, and (e) all demand advances
outstanding under the Existing Agreement to IPFS shall have been repaid in cash.

Section 5.2 Conditions Precedent to All Advances. Each Advance and each rollover
or continuation of any Advance shall be subject to the further conditions
precedent that (a) the Servicer shall have delivered to the Agents on or prior
to the date thereof, in form and substance satisfactory to the Agents, all
Monthly Reports as and when due under Section 8.5; (b) the Commitment
Termination Date shall not have occurred; (c) the Agents shall have received
such other approvals, opinions or documents as any Agent may reasonably request;
and (d) on the date thereof, the following statements shall be true (and
acceptance of the proceeds of such Advance shall be deemed a representation and
warranty by Borrower that such statements are then true):

(i) the representations and warranties set forth in Section 6.1 are true and
correct on and as of the date of such Advance (or such Settlement Date, as the
case may be) as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Advance
(or the continuation thereof), that will constitute an Amortization Event, and
no event has occurred and is continuing, or would result from such Advance (or
the continuation thereof), that would constitute an Unmatured Amortization
Event; and

(iii) after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Aggregate Commitment.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Section 6.1 Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants to the Agents and the Lenders, as to itself, as
of the date hereof, as of the date of each Advance and as of each Settlement
Date that:

(a) Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under

 

19



--------------------------------------------------------------------------------

the laws of that jurisdiction and no other state or jurisdiction. Such Loan
Party is validly existing and in good standing under the laws of its state of
organization. Such Loan Party is duly qualified to do business and is in good
standing as a foreign entity, and has and holds all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its limited liability
company powers and authority and have been duly authorized by all necessary
limited liability company action on its part. This Agreement and each other
Transaction Document to which such Loan Party is a party has been duly executed
and delivered by such Loan Party.

(c) No Conflict. The execution and delivery by such Loan Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder (i) do not contravene or violate
(A) its certificate of formation and operating agreement, or articles of
incorporation and by-laws, as applicable, (B) any law, rule or regulation
applicable to it, (C) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (D) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and (ii) do not result in the creation or
imposition of any Adverse Claim on assets of such Loan Party or its Material
Subsidiaries (except as created hereunder) except, in the case of clauses
(i)(B), (i)(C) and (i)(D) above, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect. No transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Loan Party of this
Agreement or any other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Loan Party’s knowledge, threatened, against or affecting such
Loan Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Loan Party is not in default with respect to any order of any court,
arbitrator or governmental body that could reasonably be expected to have a
Material Adverse Effect.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Loan Party is a party constitute the legal, valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other

 

20



--------------------------------------------------------------------------------

similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g) Accuracy of Information.

(i) Monthly Reports and Borrowing Base Recomputations. Each Monthly Report
delivered pursuant to Sections 3.1 and 8.5, and each recomputation (if any) of
the Borrowing Base delivered pursuant to Section 3.1, was true and accurate in
every material respect on the date specified in such report or recomputation.

(ii) Pre-Closing Collateral Information. All information regarding the
Collateral or any Loan Party furnished by any Loan Party or any of its
Affiliates to any of the Agents or Lenders prior to the date of this Agreement
was true and accurate in every material respect on the date such information was
so furnished except as otherwise disclosed to the Agents and the Lenders prior
to the date hereof and, when taken as a whole together with such subsequent
disclosures, did not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading.

(iii) Ongoing Collateral Information. All other information regarding the
Collateral not covered by clauses (i) and (ii) above which is hereafter
furnished by any Loan Party to any of the Agents or Lenders will be true and
accurate in every material respect on the date such information is so furnished
and, when taken as a whole, will not contain any material misstatement of fact
or omit to state a material fact or any fact necessary to make the statements
contained therein not misleading as of the date when so furnished.

(iv) Other Information. All other information regarding any Loan Party, its
business, operations, financial condition or prospects furnished by any Loan
Party to any of the Agents or Lenders in connection with the Transaction
Documents after the date of this Agreement that is not covered by clauses (i),
(ii) or (iii) above, will be true and accurate in every material respect on the
date such information is so furnished and, when taken as a whole together with
any subsequent updates to such information, will not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading as of the date when
furnished or updated.

(h) Use of Proceeds. No proceeds of any Advance hereunder will be used by
Borrower (x) to purchase or carry any margin stock as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System or to
advance or provide funds to others for such purpose or (y)(i) for a purpose that
violates: (A) Section 7.2(e) of this Agreement or (B) Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Borrower is the legal and beneficial owner of the Receivables
and Related Security with respect thereto (or, to the extent the transactions
contemplated by the Receivables Sale and Contribution Agreement are
characterized, against the parties’ express intentions, as other than true
sales, possesses a valid and perfected security interest therein), in each case,
together with the filing of the financing statements contemplated hereunder,
free and

 

21



--------------------------------------------------------------------------------

clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s ownership interest in each Receivable, its
Collections and the Related Security.

(j) Perfection. This Agreement, together with the filings of the financing
statements contemplated hereunder, is effective to create a valid and perfected
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties in the Collateral to secure payment of the Obligations, free and
clear of any Adverse Claim except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (on behalf of the Secured
Parties) security interest in the Collateral.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lock Box, are listed on
Exhibit IV, which Exhibit may be updated from time to time by the Borrower by
written notice to the Agents to reflect the closure of certain (but not all)
Lockboxes and Collection Accounts and the addition of new Lockboxes and
Collections Accounts which are subject to Collection Account Agreements.
Borrower has not granted any Person, other than the Administrative Agent as
contemplated by this Agreement, dominion and control of any Lock Box or
Collection Account, or the right to take dominion and control of any such Lock
Box or Collection Account at a future time or upon the occurrence of a future
event. Neither Borrower nor initial Servicer has authorized the deposit into any
Collection Account of any cash, check or other item except proceeds of the
Collateral.

(m) Material Adverse Effect. (i) The Servicer represents and warrants that since
September 30, 2007 and, for any date this representation and warranty is made or
deemed made after delivery of annual audited financial statements pursuant to
Section 7.1 hereof, the date of the most recently delivered annual audited
financial statements thereunder, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries, when taken as a whole, or the ability of the
initial Servicer to perform its obligations under this Agreement, and
(ii) Borrower represents and warrants that since the date of this Agreement, no
event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Borrower, (B) the ability of Borrower to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

 

22



--------------------------------------------------------------------------------

(n) Names. The name in which Borrower has executed this Agreement is identical
to the name of Borrower as indicated on the public record of its state of
organization which shows Borrower to have been organized. Since its creation,
Borrower has not used any legal names, trade names or assumed names other than
the name in which it has executed this Agreement and other than Red Bird
Receivables, Inc..

(o) Ownership of Borrower. International Paper owns, directly or indirectly,
100% of the issued and outstanding membership interests of Borrower, free and
clear of any Adverse Claim. Such membership interests are validly issued, fully
paid and nonassessable, and there are no options, warrants or other rights to
acquire securities of Borrower.

(p) Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. (i) Such Loan Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it is subject, except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect. (ii) Each
Receivable, together with any Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), except where such contravention could not reasonably be expected
to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Loan Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

(s) Payments to International Paper. With respect to each Receivable transferred
to Borrower under the Receivables Sale and Contribution Agreement, Borrower has
given reasonably equivalent value to International Paper in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by International Paper of any Receivable is or may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

(t) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report was an Eligible Receivable
on such date.

(u) Aggregate Commitment. Immediately after giving effect to each Advance and
each settlement on any Settlement Date hereunder, the Aggregate Principal is
less than or equal to the Aggregate Commitment.

(v) Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale and
Contribution Agreement does not jeopardize the true sale analysis.

 

23



--------------------------------------------------------------------------------

Section 6.2 Liquidity Bank Representations and Warranties. Each Liquidity Bank
hereby represents and warrants to the Agents, the Conduits and the Loan Parties
that:

(a) Existence and Power. Such Liquidity Bank is a banking association duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational power to perform its
obligations hereunder and under the Liquidity Agreement.

(b) No Conflict. The execution and delivery by such Liquidity Bank of this
Agreement and the Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate
(i) its certificate or articles of incorporation or association or by-laws,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on its assets. This Agreement and
the Liquidity Agreement have been duly authorized, executed and delivered by
such Liquidity Bank.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Liquidity Bank of this
Agreement or the Liquidity Agreement and the performance of its obligations
hereunder or thereunder.

(d) Binding Effect. Each of this Agreement and the Liquidity Agreement
constitutes the legal, valid and binding obligation of such Liquidity Bank
enforceable against such Liquidity Bank in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Loan Parties. Until the Final Payout
Date, each Loan Party hereby covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Loan Party will maintain, for itself and each of
its domestic Subsidiaries, a system of accounting established and administered
in accordance with GAAP, and furnish or cause to be furnished to the Co-Agents
or, in the case of clauses (i) and (ii) below, make publicly available at no
cost to Co-Agents on EDGAR:

(i) Annual Reporting. Within 100 days after the close of each of its respective
fiscal years, audited, unqualified financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for International Paper and Borrower for such fiscal year certified
in a manner acceptable to the Administrative Agent by independent public
accountants of recognized national standing.

 

24



--------------------------------------------------------------------------------

(ii) Quarterly Reporting. Within 55 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
each of International Paper and Borrower as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
each such Person for the period from the beginning of such fiscal year to the
end of such quarter, all certified by a senior financial officer of such Person.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by Borrower’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than registration statements filed on Form S-8
and pricing supplements) and reports on form 8-K or successor forms which
International Paper or any of its Affiliates files with the Securities and
Exchange Commission.

(v) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other material
communication under or in connection with any Transaction Document from any
Person other than one of the Agents or Lenders, copies of the same.

(vi) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Administrative Agent’s consent thereto.

(vii) Other Information. Promptly, from time to time, (A) such other
information, documents, records or data relating to the Receivables or (B) such
other information, documents, records or data relating to the condition or
operations, financial or otherwise, of such Loan Party each as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Agents and the Lenders under or as contemplated by
this Agreement.

(b) Notices. Such Loan Party will notify the Administrative Agent in writing of
any of the following as soon as possible upon learning of the occurrence thereof
with respect to such Loan Party, describing the same and, if applicable, the
steps being taken with respect thereto:

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Loan Party.

(ii) Judgments and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its Subsidiaries if the aggregate amount of all

 

25



--------------------------------------------------------------------------------

judgments and decrees then outstanding against the Servicer and its Subsidiaries
exceeds $200,000,000 after deducting (a) the amount with respect to which the
Servicer or any such Subsidiary, as the case may be, is insured and the insurer
has not denied coverage, and (b) the amount for which the Servicer or any such
Subsidiary is otherwise indemnified if the terms of such indemnification are
satisfactory to the Administrative Agent, and (2) the institution of any
litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against Borrower.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale and Contribution Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an
amortization event under any other financing arrangements pursuant to which
International Paper is a debtor or an obligor and such financing arrangement is
in excess of $200,000,000.

(vi) Downgrade of International Paper. Any downgrade in the rating of any
Indebtedness of International Paper by S&P or Moody’s, setting forth the
Indebtedness affected and the nature of such change.

(c) Compliance with Laws and Preservation of Legal Existence. Such Loan Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it is subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Loan Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation or limited liability company, as the case may be, in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify could not reasonably be expected to have a
Material Adverse Effect.

(d) Audits. Such Loan Party will from time to time during regular business hours
as requested by the Administrative Agent upon reasonable notice (except as
provided below) and at the sole cost of such Loan Party, permit the
Administrative Agent, or its agents or representatives, and use its best efforts
to obtain permission from [***] for the Co-Agents or their agents or
representatives: (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person or [***] relating
to the Collateral, including, without limitation, the related Contracts other
than those Contracts that are subject to confidentiality agreements for which
the Loan Parties have been unable, after diligent efforts, to obtain consent to
disclosure, and (ii) to visit the offices and properties of such Person and
[***], for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Collateral or

 

26



--------------------------------------------------------------------------------

any Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts or [***] performance under the [***] and, in
each case, with any of the officers or employees of any Loan Party or [***] as
the case may be, having knowledge of such matters (each of the foregoing
examinations and visits, a “Review”); provided, however, that, so long as no
Amortization Event or [***] has occurred and is continuing, (A) the Loan Parties
shall only be responsible for the costs and expenses of one (1) Review in any
one calendar year, and (B) the Administrative Agent will not request more than
two (2) Reviews in any one calendar year.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the
Administrative Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

(ii) Each of the Loan Parties will: (A) on or prior to the date hereof, mark its
master data processing records and other books and records relating to the Loans
with a legend, acceptable to the Administrative Agent, describing the
Administrative Agent’s security interest in the Collateral and (B) upon the
request of the Administrative Agent following the occurrence and continuation of
an Amortization Event: (x) mark each Contract constituting an instrument,
chattel paper or a certificated security (each, as defined in the UCC) with a
legend describing the Administrative Agent’s security interest and (y) deliver
to the Administrative Agent all Contracts (including, without limitation, all
multiple originals of any such Contract constituting an instrument, a
certificated security or chattel paper) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Each of the Loan
Parties will timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Performance and Enforcement of the Receivables Sale and Contribution
Agreement. Borrower will, and will require International Paper to, perform its
respective obligations and undertakings under and pursuant to the Receivables
Sale and Contribution Agreement. Borrower will purchase Receivables thereunder
in strict compliance with the terms thereof and will vigorously enforce the
rights and remedies accorded to Borrower under the Receivables Sale and
Contribution Agreement. Borrower will take all actions necessary to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent and the Lenders as assignees of Borrower) under the
Receivables Sale and Contribution Agreement as the Administrative Agent may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity,

 

27



--------------------------------------------------------------------------------

reimbursement or similar provision contained in the Receivables Sale and
Contribution Agreement.

(h) Ownership. Borrower will (or will require International Paper to) take all
necessary action to (i) vest legal and equitable title to the Collateral
irrevocably in Borrower, free and clear of any Adverse Claims (other than
Adverse Claims in favor of the Administrative Agent, for the benefit of the
Secured Parties) including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
interest in such Collateral and such other necessary action to perfect, protect
or more fully evidence the interest of Borrower therein as the Administrative
Agent may reasonably request, and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in all Collateral, free and clear of
any Adverse Claims, including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Secured Parties as the Administrative Agent may reasonably request.

(i) Reliance. Borrower acknowledges that the Agents and the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon Borrower’s
identity as a legal entity that is separate from International Paper and its
other Affiliates. Therefore, from and after the date of execution and delivery
of this Agreement, Borrower shall take all necessary and reasonable steps,
including, without limitation, all steps that any Agent may from time to time
reasonably request, to maintain Borrower’s identity as a separate legal entity
and to make it manifest to third parties that Borrower is an entity with assets
and liabilities distinct from those of International Paper and any Affiliates
thereof (other than Borrower) and not just a division of International Paper or
any such other Affiliate. Without limiting the generality of the foregoing and
in addition to the other covenants set forth herein, Borrower will:

(i) conduct its own business in its own name and require that all full-time
employees of Borrower, if any, identify themselves as such and not as employees
of International Paper or any of its other Affiliates (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as Borrower’s employees);

(ii) compensate all consultants, independent contractors and agents directly,
from Borrower’s own funds, for services provided to Borrower by such
consultants, independent contractors and agents and, to the extent any employee,
consultant or agent of Borrower is also an employee, consultant or agent of
International Paper or any of its other Affiliates, allocate the compensation of
such employee, consultant or agent between Borrower and International Paper or
such other Affiliate, as applicable, on a basis that reflects the services
rendered to Borrower and International Paper or such other Affiliate, as
applicable;

 

28



--------------------------------------------------------------------------------

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
to the extent that Borrower and any of its affiliates occupy any premises in the
same location, allocate fairly, appropriately and nonarbitrarily any rent and
overhead expenses among and between such entities with the result that each
entity bears its fair share of all such rent and expenses;

(iv) (A) have a separate telephone number, which will be answered only in its
name and (B) separate stationery in its own name;

(v) conduct all transactions with International Paper and its other Affiliates
(including, without limitation, acceptance of any delegation of International
Paper’s obligations hereunder as Servicer) strictly on an arm’s-length basis,
allocate all overhead expenses (including, without limitation, telephone and
other utility charges) for items shared between Borrower and International Paper
and such other Affiliates on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

(vi) at all times have a Board of [Directors] consisting of three members, at
least one member of which is an Independent Manager;

(vii) observe all limited liability company formalities as a distinct entity,
and ensure that all limited liability company actions relating to (A) the
selection, maintenance or replacement of the Independent Manager , (B) the
dissolution or liquidation of Borrower or (C) the initiation of, participation
in, acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Borrower, are duly authorized by unanimous vote of
its Board of Managers (including the Independent Manager);

(viii) maintain Borrower’s books and records separate from those of
International Paper and any other Affiliate thereof and otherwise readily
identifiable as its own assets rather than assets of International Paper or any
other Affiliate thereof;

(ix) prepare its financial statements separately from those of International
Paper and insure that any consolidated financial statements of International
Paper or any other Affiliate thereof that include Borrower and that are filed
with the Securities and Exchange Commission or any other governmental agency
have notes clearly stating that Borrower is a separate legal entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of Borrower;

(x) except as herein specifically otherwise provided, maintain the funds or
other assets of Borrower separate from, and not commingled with, those of
International Paper or any other Affiliate thereof and only maintain bank
accounts or other depository accounts to which Borrower alone is the account
party, into which Borrower alone makes deposits and from which Borrower alone
(or the Administrative Agent hereunder) has the power to make withdrawals;

 

29



--------------------------------------------------------------------------------

(xi) pay all of Borrower’s operating expenses from Borrower’s own assets (except
for certain payments by International Paper or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

(xii) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale and Contribution Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale and Contribution Agreement, to make payment to International
Paper for the purchase of Receivables thereunder, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;

(xiii) maintain its certificate of formation and operating agreement in
conformity with this Agreement, such that it does not amend, restate, supplement
or otherwise modify its certificate of formation and operating agreement in any
respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation, Section 7.1(i)
of this Agreement;

(xiv) maintain the effectiveness of the Receivables Sale and Contribution
Agreement, and continue to perform under the Receivables Sale and Contribution
Agreement, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify the Receivables Sale and Contribution Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale and Contribution Agreement or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Administrative Agent;

(xv) maintain its limited liability company separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary.

(xvi) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale and Contribution Agreement) and refrain from making any
dividend, distribution, redemption of membership interests or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and

(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Alston & Bird LLP as
counsel

 

30



--------------------------------------------------------------------------------

for Borrower, in connection with the closing or initial Advance under this
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

(j) Collections. Each of the Loan Parties will cause (1) all proceeds from all
Lock Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to the Collateral are remitted directly to Borrower or any
Affiliate of Borrower, Borrower will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Borrower will itself hold or, if applicable,
will cause such payments to be held in trust for the exclusive benefit of the
Administrative Agent and the Lenders. Borrower will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock Box and Collection Account and shall not grant the right to take dominion
and control of any Lock Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Administrative Agent
as contemplated by this Agreement.

(k) Taxes. Such Loan Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
any Agent or any Lender.

(l) Payment to International Paper. With respect to any Receivable purchased by
Borrower from International Paper, such sale shall be effected under, and in
strict compliance with the terms of (including any grace periods contained
therein), the Receivables Sale and Contribution Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to International Paper in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Loan Parties. Until the Final Payout Date,
each Loan Party hereby covenants, as to itself, that:

(a) Name Change, Offices and Records. No Loan Party will change its name,
identity or structure (within the meaning of any applicable enactment of the
UCC), change its state of organization, or change any office where Records are
kept unless it shall have: (i) given the Administrative Agent at least thirty
(30) days’ prior written notice thereof and (ii) delivered to the Administrative
Agent all financing statements, instruments and other documents reasonably and
promptly requested by the Administrative Agent in connection with such change or
relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), Borrower and the Servicer will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors

 

31



--------------------------------------------------------------------------------

regarding payments to be made to any Lock Box or Collection Account, unless the
Administrative Agent shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock Box; provided, however, that
the Servicer may make changes in instructions to Obligors without any prior
notice regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Loan Party
will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
the Servicer will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

(d) Sales, Liens. Except as otherwise contemplated by the Transaction Documents,
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Adverse Claim upon (including, without limitation, the filing of any
financing statement) or with respect to, any of the Collateral, or assign any
right to receive income with respect thereto (other than, in each case, the
creation of a security interest therein in favor of the Administrative Agent as
provided for herein), and Borrower will defend the right, title and interest of
the Secured Parties in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Borrower or International
Paper.

(e) Use of Proceeds. Borrower will not use the proceeds of the Advances for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale and Contribution Agreement, including
without limitation, making payments on the Subordinated Note to the extent
permitted thereunder and under the Receivables Sale and Contribution Agreement,
(ii) making Demand Advances to International Paper at any time prior to the
Commitment Termination Date while it is acting as Servicer and no Amortization
Event or Unmatured Amortization Event exists and is continuing, (iii) paying its
ordinary and necessary operating expenses when and as due, and (iv) making
Restricted Junior Payments to the extent permitted under this Agreement.

(f) Termination Date Determination. Borrower will not designate the Termination
Date (as defined in the Receivables Sale and Contribution Agreement), or send
any written notice to International Paper in respect thereof, without the prior
written consent of the Co-Agents, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale and
Contribution Agreement.

(g) Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale and Contribution Agreement) would be less than the Required
Capital Amount (as defined in the Receivables Sale and Contribution Agreement).

 

32



--------------------------------------------------------------------------------

(h) Borrower Indebtedness. Borrower will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations,
(ii) the Subordinated Loans, and (iii) other current accounts payable arising in
the ordinary course of business and not overdue.

(i) Prohibition on Additional Negative Pledges. No Loan Party will enter into or
assume any agreement (other than this Agreement and the other Transaction
Documents) prohibiting the creation or assumption of any Adverse Claim upon the
Collateral except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents, and no Loan Party will enter into or assume any agreement
creating any Adverse Claim upon the Subordinated Notes.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. International Paper is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms of this Agreement. The Administrative Agent shall upon the
direction of the Majority Co-Agents at any time following the occurrence and
continuation of an Amortization Event designate as Servicer any Person to
succeed International Paper or any successor Servicer provided that the Rating
Agency Condition is satisfied.

(b) Without the prior written consent of the Agents, International Paper shall
not be permitted to delegate any of its duties or responsibilities as Servicer
to any Person other than (i) Borrower, (ii) with respect to certain Defaulted
Receivables, outside collection agencies in accordance with its customary
practices, and (iii) solely to the extent and on the conditions provided in
Section 8.1(d), [***]. Neither [***] nor Borrower shall be permitted to further
delegate to any other Person any of the duties or responsibilities of the
Servicer delegated to it by International Paper. If at any time the
Administrative Agent shall designate as Servicer any Person other than
International Paper, all duties and responsibilities theretofore delegated by
International Paper to [***] or Borrower may, at the discretion of the
Administrative Agent, be terminated forthwith on notice given by the
Administrative Agent to International Paper, [***] and Borrower.

(c) Notwithstanding the foregoing subsection (b): (i) International Paper shall
be and remain primarily liable to the Agents and the Lenders for the full and
prompt performance of all duties and responsibilities of the Servicer hereunder
and (ii) the Agents and the Lenders shall be entitled to deal exclusively with
International Paper in matters relating to the discharge by the Servicer of its
duties and responsibilities hereunder. The Agents and the Lenders shall not be
required to give notice, demand or other communication to any Person other than
International Paper in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished.
International Paper, at all times that it is the Servicer, shall

 

33



--------------------------------------------------------------------------------

be responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.

(d) [***]

 

34



--------------------------------------------------------------------------------

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock Box or Collection Account. The Servicer shall effect a Collection Account
Agreement in form reasonably acceptable to the Administrative Agent with each
bank party to a Collection Account at any time. In the case of any remittances
received in any Lock Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. From and after the date the Administrative Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Administrative
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Administrative Agent and,
at all times thereafter, Borrower and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Administrative Agent, segregate, in a manner acceptable
to the Administrative Agent, all cash, checks and other instruments received by
it from time to time constituting Collections from the general funds of the
Servicer or Borrower prior to the remittance thereof in accordance with Article
II. If the Servicer shall be

 

35



--------------------------------------------------------------------------------

required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Administrative Agent or the Lenders under this
Agreement. Notwithstanding anything to the contrary contained herein, upon the
occurrence and during the continuance of an Amortization Event the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable after the occurrence and during
the continuance of an Amortization Event and upon demand of the Administrative
Agent, deliver or make available to the Administrative Agent all such Records,
at a place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Borrower any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any Lender,
furnish to the Lenders (promptly after any such request) a calculation of the
amounts set aside for the Lenders pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to
International Paper or Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time after the occurrence and continuation of an Amortization Event to date and
to deliver to the Collection Banks the Collection Notices. Borrower hereby
transfers, to the fullest extent permitted by applicable law, to the
Administrative Agent for the benefit of the Lenders, effective when the
Administrative Agent delivers such notice, the exclusive ownership and control
of each Lock Box and the Collection Accounts. In case any authorized signatory
of Borrower whose signature appears on a Collection Account Agreement shall
cease to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force.
Borrower hereby irrevocably constitutes and appoints the Administrative Agent
with full power of substitution, as Borrower’s true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of Borrower and
in the name of Borrower or in its own name and without limiting the generality
of the foregoing, grants to Administrative Agent the power and right, on behalf
of Borrower, without notice or assent by Borrower to (i) at any time after
delivery of the Collection Notices, endorse Borrower’s name on checks and other

 

36



--------------------------------------------------------------------------------

instruments representing Collections, (ii) at any time after the occurrence and
continuation of an Amortization Event, enforce the Receivables, the related
Contracts and the Related Security, and (iii) at any time after the occurrence
and continuation of an Amortization Event, take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Borrower.

Section 8.4 Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent and the Lenders of
their rights hereunder shall not release the Originator or Borrower from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Lenders shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of Borrower.

Section 8.5 Monthly Reports. The Servicer shall prepare and forward to the
Co-Agents (i) on each Monthly Reporting Date, a Monthly Report and an electronic
file of the data contained therein and (ii) upon five (5) Business Day’s notice
by Administrative Agent and in no event not more than once every six months, a
listing by Obligor (such Obligors to be limited to those with payables in excess
of $250,000) of all Receivables together with an aging of such Receivables;
provided, however, that if (a) an Amortization Event shall exist and be
continuing [***] (i) each of the Co-Agents may request a Monthly Report be
prepared and forwarded to the Co-Agents more frequently than monthly and, so
long as such request is not made on or within 5 Business Days prior to the last
day of any calendar month, the Servicer agrees to provide such report within 5
Business Days after such request and (ii) at such times as the Administrative
Agent shall request, the Servicer agrees to prepare and forward to the Co-Agents
a listing by Obligor of all Receivables together with an aging of such
Receivables.

Section 8.6 Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, the Borrower hereby agrees to pay the Servicer the
Servicing Fee, which fee shall be paid in arrears on the 2nd Business Day after
each Monthly Reporting Date, and the parties hereby agree that such fee shall be
paid out of Collections in accordance with Section 3.2. The Servicer shall be
solely responsible for paying any and all fees and expenses of [***] when and as
due under the terms of the [***].

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event:”

(a) Any Loan Party shall fail to make any payment or deposit: (i) of principal
when required to be made by it under the Transaction Documents; provided,
however, that in the event such payment or deposit of principal is required
because Aggregate Principal is discovered to exceed the Borrowing Base after
delivery of a recomputation of the Borrowing Base pursuant to Section 3.1, such
failure to pay or deposit principal when due shall not constitute an
Amortization Event unless and until such failure continues for two (2) Business
Days; or (ii) of

 

37



--------------------------------------------------------------------------------

any other Obligation or amount not covered by clause (i) when required to be
made by it under the Transaction Documents and such failure continues for three
(3) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by
International Paper or any Loan Party in any Transaction Document to which it is
a party or in any other document delivered pursuant thereto shall prove to have
been incorrect in any material respect when made or deemed made; provided that
the materiality threshold in the foregoing clause shall not be applicable with
respect to any representation or warranty which itself is subject to a
materiality threshold.

(c) Any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.

(d) (i) Any Loan Party shall fail to perform or observe any covenant or
agreement contained in Section 7.1(a)(i), (ii), (iii) (iv), (v) or (vii)(B),
Section 7.1(b)(vi), Section 7.1(f)(i), Section 7.1(i)(ii), (iii), (iv)(A) or
(xvii) or Section 7.1(k), and such failure shall continue for thirty
(30) consecutive days, [***] except as provided in any other subsection or
clause of this Section 9.1, any Loan Party shall fail to perform or observe any
other covenant or agreement contained in any of the Transaction Documents and
such failure shall continue for ten (10) consecutive Business Days.

(e) Failure of Borrower to pay any Indebtedness (other than the Obligations)
when due or the default by Borrower in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of Borrower shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof.

(f) Failure of International Paper or any of its Material Subsidiaries other
than Borrower to pay Indebtedness in excess of $200,000,000 in aggregate
principal amount (hereinafter, “Material Indebtedness”) when due; or the default
by International Paper or any of its Material Subsidiaries other than Borrower
in the performance of any term, provision or condition contained in any
agreement under which any Material Indebtedness was created or is governed, the
effect of which is to cause such Material Indebtedness to become due prior to
its stated maturity; or any Material Indebtedness of International Paper or any
of its Material Subsidiaries other than Borrower shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

(g) An Event of Bankruptcy shall occur with respect to any Loan Party or any
Material Subsidiary of International Paper.

(h) As at the end of any Calculation Period:

[***]

 

38



--------------------------------------------------------------------------------

(i) A Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money in an aggregate
amount of $12,299 or more shall be entered against Borrower or (ii) one or more
final judgments for the payment of money in an amount in excess of $200,000,000,
individually or in the aggregate, shall be entered against International Paper
or any of its Subsidiaries (other than Borrower) on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty
(30) consecutive days without a stay of execution.

(k) The “Termination Date” under and as defined in the Receivables Sale and
Contribution Agreement shall occur or International Paper shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables under the Receivables Sale and
Contribution Agreement.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.

(m) On any Settlement Date, after giving effect to the turnover of Collections
by the Servicer on such date and the application thereof to the Obligations in
accordance with this Agreement, (i) the Aggregate Principal shall exceed the
Aggregate Commitment or (ii) the Net Pool Balance shall be less than the sum of
(A) the Aggregate Principal plus (B) the Required Reserve.

(n) [Intentionally deleted].

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within ten (10) days, or the PBGC shall file notice
of a lien pursuant to Section 4068 of ERISA with regard to any of the Collateral
and such lien shall not have been released within ten (10) days.

(p) Any Plan of any Loan Party or any of its ERISA Affiliates:

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

 

39



--------------------------------------------------------------------------------

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(iii) shall require any Loan Party or any of its ERISA Affiliates to provide
security under applicable law, the terms of such Plan, Section 401 or 412 of the
Tax Code or Section 306 or 307 of ERISA; or

(iv) results in a liability to any Loan Party or any of its ERISA Affiliates
under applicable law, the terms of such Plan, or Title IV ERISA,

(v) and there shall result from any such failure, waiver, termination or other
event a liability to the PBGC or a Plan that would have a Material Adverse
Effect that is not remedied within ten (10) days of the creation of such
liability.

(q) [***]

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of the
Majority Co-Agents shall, take any of the following actions: (i) replace the
Person then acting as Servicer if the Administrative Agent has not already done
so, (ii) declare the Amortization Date to have occurred, whereupon the Aggregate
Commitment shall immediately terminate, and the Amortization Date shall
forthwith occur, all without demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Loan Party; provided, however, that
upon the occurrence of an Event of Bankruptcy with respect to any Loan Party,
the Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Loan Party,
(iii) deliver the Collection Notices to the Collection Banks, (iv) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) notify Obligors of the Administrative Agent’s security
interest in the Receivables and other Collateral. The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Administrative Agent and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by Borrower and Servicer. Without limiting any other
rights that the any such Person may have hereunder or under applicable law and
subject to the last sentence of this Section 10.1:

(A) Borrower hereby agrees to indemnify (and pay upon demand to) each of the
Affected Parties, each of their respective Affiliates, and each of the
respective assigns, officers, directors, agents and employees of the foregoing
(each, an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, penalties, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be

 

40



--------------------------------------------------------------------------------

employees of any Agent or Lender) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them directly or indirectly arising out of or as a result of the
execution, delivery, performance, non-performance, enforcement, non-enforcement
of, or other condition or circumstance whatsoever with respect to, this
Agreement or any of the Transaction Documents (including without limitation
(i) any fees and expenses of attorneys and other advisers and (ii) any Taxes
(other than Excluded Taxes): (I) which may be asserted or imposed in respect of
the Loans or the receipt of Collections or other proceeds with respect to the
Loans or any Related Security, (II) which may arise by reason of the Loans or
ownership or the sale or other disposition thereof, or any other interest in the
Loans or in any Related Security, or (III) which may arise otherwise by reason
of the execution, delivery, performance, non-performance, enforcement or
non-enforcement of, or other condition or circumstance whatsoever with respect
to the Loans, the Related Security, this Agreement or any Transaction Document,
except that, notwithstanding the foregoing parenthetical exclusion relating to
Excluded Taxes, in the event that the Obligations of Borrower hereunder are for
any reason determined not to be treated as indebtedness of Borrower for income
or franchise tax purposes, Borrower shall indemnify each Indemnified Party in
respect of such additional amounts in respect of such Taxes as may be described
in clauses (I), (II) or (III), with such amounts being calculated on an
after-tax basis, as are imposed on or incurred by an Indemnified Party to the
extent that such Taxes would not have been imposed or incurred (or would not
have been imposed or incurred at the same time) had the Obligations of Borrower
hereunder or the acquisition, either directly or indirectly, by a Conduit of an
interest in the Receivables, been treated as indebtedness for such income or
franchise tax purposes, as applicable and

(B) the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising directly or indirectly out of the Servicer’s activities as Servicer
hereunder,

excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B), Indemnified Amounts to the extent such Indemnified Amounts
resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification.

Without limiting the generality of the foregoing indemnification, Borrower shall
indemnify the Indemnified Parties for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Borrower or the
Servicer) relating to or resulting from:

(i) any representation or warranty made by Borrower or International Paper (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Borrower or International Paper to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
International Paper to keep or perform any of its obligations, express or
implied, with respect to any Contract;

 

41



--------------------------------------------------------------------------------

(iii) any failure of Borrower or International Paper to perform its duties,
covenants or other obligations in accordance with the provisions of any
Transaction Document to which it is a party;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from any
Transaction Document, the transactions contemplated hereby, the use of the
proceeds of any Advance, the Collateral or any other investigation, litigation
or proceeding relating to Borrower or International Paper in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) the occurrence and continuation of any Amortization Event;

(x) any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any of the Collateral, free and clear of any Adverse Claim
(other than as created hereunder); or any failure of Borrower to give reasonably
equivalent value in consideration of the transfer by International Paper of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Secured Parties, or to transfer to the Administrative Agent for
the benefit of the Secured Parties, a valid first priority perfected security
interest in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction

 

42



--------------------------------------------------------------------------------

or other applicable laws with respect to any Collateral, and the proceeds
thereof, whether at the time of any Advance or at any subsequent time;

(xiii) any action or omission by Borrower or International Paper which reduces
or impairs the rights of the Administrative Agent or the Lenders with respect to
any Collateral or the value of any Collateral;

(xiv) any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral held on behalf of the Secured
Parties under statutory provisions or common law or equitable action;

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included; and

(xvi) any breach by the Originator of any confidentiality clause in any Contract
governing a Receivable except for a Receivable that, prior to the assertion of
such breach, had already become a Defaulted Receivable.

Notwithstanding the foregoing, (A) the foregoing indemnification contained in
this Section 10.1 is not intended to, and shall not, constitute a guarantee of
collectibility or payment of the Receivables; and (B) nothing in this
Section 10.1 shall require Borrower to indemnify the Indemnified Parties for
Receivables which are not collected, not paid or otherwise uncollectible on
account of the insolvency, bankruptcy, credit-worthiness or financial inability
to pay the applicable Obligor.

Section 10.2 Increased Cost and Reduced Return. If after the date hereof, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency (a “Regulatory Change”): (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the Administrative Agent,

 

43



--------------------------------------------------------------------------------

Borrower shall pay to the Administrative Agent, for the benefit of the relevant
Funding Source, such amounts charged to such Funding Source or such amounts to
otherwise compensate such Funding Source for such increased cost or such
reduction.

Section 10.3 Other Costs and Expenses.

(a) Initial Expenses Borrower shall pay to the Agents and the Conduits, on
demand, all Arrangement Fees outlined in the Fee Letters, travel expenses
actually incurred in connection with the Agents’ pre-closing due diligence
visit, the fees of Protiviti (or other agreed-upon auditor), and the legal fees
payable to Latham & Watkins, LLP pursuant to a separate agreement (whether such
fees are incurred before or after the closing).

(b) Subsequent Costs. Borrower shall also pay to the Administrative Agent, on
demand, all reasonable costs and expenses actually incurred by the
Administrative Agent in connection with matters contemplated hereby to occur
post-closing and any post-closing documents to be delivered hereunder, including
without limitation, the costs of the Administrative Agent’s auditors auditing
the books, records and procedures of Borrower, the reasonable fees and
out-of-pocket expenses of outside legal counsel for the Administrative Agent
actually incurred (but no payment shall be due for such counsel who are
employees of the Conduits, the Co-Agents or the Administrative Agent) with
respect to the Transaction Documents, any amendments thereto and the
transactions contemplated thereby, and with respect to advising the Agents and
the Lenders as to their respective rights and remedies under the Transaction
Documents. Furthermore, following the occurrence of an Amortization Event,
Borrower shall pay to the applicable Agent, on demand, any and all reasonable
costs and expenses of the Agents and the Lenders (including reasonable counsel
fees and expenses) actually incurred in connection with the enforcement of the
Transaction Documents and in connection with any restructuring or workout of
this Agreement or the administration of the Transaction Documents.

ARTICLE XI.

THE AGENTS

Section 11.1 Appointment.

(a) Each member of the Gotham Group hereby irrevocably designates and appoints
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York branch, as Gotham Agent
hereunder and under the other Transaction Documents to which the Gotham Agent is
a party, and authorizes the Gotham Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Gotham Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the PARCO Group hereby irrevocably designates
and appoints JPMorgan Chase Bank, N.A., as PARCO Agent hereunder and under the
other Transaction Documents to which the PARCO Agent is a party, and authorizes
the PARCO Agent to take such action on its behalf under the provisions of the
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the PARCO Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each member of the Starbird Group hereby

 

44



--------------------------------------------------------------------------------

irrevocably designates and appoints BNP Paribas, acting through its New York
branch, as Starbird Agent hereunder and under the other Transaction Documents to
which the Starbird Agent is a party, and authorizes the Starbird Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Starbird Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each member of the CAFCO
Group hereby irrevocably designates and appoints Citicorp North America, Inc.,
as CAFCO Agent hereunder and under the other Transaction Documents to which the
CAFCO Agent is a party, and authorizes the CAFCO Agent to take such action on
its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the CAFCO
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Each of the Lenders and the Co-Agents
hereby irrevocably designates and appoints Citicorp North America, Inc. as
Administrative Agent hereunder and under the Transaction Documents to which the
Administrative Agent is a party, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth in the
Transaction Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Agent shall be read into any
Transaction Document or otherwise exist against such Agent.

(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Lenders, and neither of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to either of the Loan Parties under the other
provisions of this Agreement.

(c) In performing its functions and duties hereunder, (i) the Gotham Agent shall
act solely as the agent of the members of the Gotham Group and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for either of the Loan Parties or any of their respective
successors and assigns, (ii) the PARCO Agent shall act solely as the agent of
the members of the PARCO Group and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for either of
the Loan Parties or any of their respective successors and assigns, (iii) the
Starbird Agent shall act solely as the agent of the members of the Starbird
Group and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for either of the Loan Parties or any of
their respective successors and assigns, (iv) the CAFCO Agent shall act solely
as the agent of the members of the CAFCO Group and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Loan Parties or any of their respective successors and assigns
and (v) the Administrative Agent shall act solely as the agent of the Secured
Parties and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for either of the Loan Parties or any
of their respective successors and assigns.

 

45



--------------------------------------------------------------------------------

Section 11.2 Delegation of Duties. Each of the Agents may execute any of its
duties under the Transaction Documents to which it is a party by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. None of the Agents shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Lenders or other Agents for any
recitals, statements, representations or warranties made by Borrower contained
in this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of either of the Loan Parties to perform its
respective obligations hereunder, or for the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered to such
Agent. None of the Agents shall be under any obligation to any other Agent or
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement,
or to inspect the properties, books or records of the Loan Parties. This
Section 11.3 is intended solely to govern the relationship between the Agents,
on the one hand, and the Lenders and their respective Liquidity Banks, on the
other.

Section 11.4 Reliance by Agents.

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of such of its Lenders and Liquidity Banks, as it
shall determine to be appropriate under the relevant circumstances, or it shall
first be indemnified to its satisfaction by its Constituent Liquidity Banks
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action.

(b) Any action taken by any of the Agents in accordance with Section 11.4(a)
shall be binding upon all of the Agents and the Lenders.

Section 11.5 Notice of Amortization Event. None of the Agents shall be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Unmatured Amortization Event unless such Agent has received notice from another
Agent, a Lender or a Loan Party referring to this Agreement, stating that an
Amortization Event or Unmatured

 

46



--------------------------------------------------------------------------------

Amortization Event has occurred hereunder and describing such Amortization Event
or Unmatured Amortization Event. In the event that any of the Agents receives
such a notice, it shall promptly give notice thereof to the Lenders and the
other Agents. The Administrative Agent shall take such action with respect to
such Amortization Event or Unmatured Amortization Event as shall be directed by
either of the Co-Agents provided that the Administrative Agent is indemnified to
its satisfaction by such Co-Agent and its Constituent Liquidity Banks against
any and all liability, cost and expense which may be incurred by it by reason of
taking any such action.

Section 11.6 Non-Reliance on Other Agents and Lenders. Each of the Lenders
expressly acknowledges that none of the Agents, nor any of the Agents’
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by such Agent. Each of the Lenders also represents
and warrants to the Agents and the other Lenders that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement. Each of the
Lenders also represents that it will, independently and without reliance upon
the Agents or any other Liquidity Bank or Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, prospects, financial and
other condition and creditworthiness of the Loan Parties. The Agents, the
Lenders and their respective Affiliates, shall have no duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Loan Parties which may come into the
possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Agents shall promptly distribute to the other Agents and the Lenders, copies of
financial and other information expressly provided to it by either of the Loan
Parties pursuant to this Agreement.

Section 11.7 Indemnification of Agents. Each Liquidity Bank agrees to indemnify
(a) its applicable Co-Agent, (b) the Administrative Agent, and (c) the officers,
directors, employees, representatives and agents of each of the foregoing (to
the extent not reimbursed by the Loan Parties and without limiting the
obligation of the Loan Parties to do so), ratably in accordance with their
respective Loans, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Co-Agent, the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Co-Agent or the
Administrative Agent or such Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against such Co-Agent,
the Administrative Agent or such Person as a result of, or arising out of, or in
any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement

 

47



--------------------------------------------------------------------------------

or any other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of such Co-Agent, the Administrative Agent or
such Person as finally determined by a court of competent jurisdiction).

Section 11.8 Agents in their Individual Capacities. Each of the Agents in its
individual capacity and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Loan Parties and their
Affiliates as though such Agent were not an Agent hereunder. With respect to its
Loans, if any, pursuant to this Agreement, each of the Agents shall have the
same rights and powers under this Agreement as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each of the Agents in their individual capacities.

Section 11.9 Conflict Waivers.

(a) BTMU acts, or may in the future act: (i) as administrator of Gotham, (ii) to
provide credit or liquidity enhancement for the timely payment for Gotham’s
Commercial Paper and (iii) to provide other services from time to time for
Gotham (collectively, the “BTMU Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the Agents and Gotham hereby acknowledges and
consents to any and all BTMU Roles and agrees that in connection with any BTMU
Role, BTMU may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrator of Gotham, the giving of notice to the Gotham Liquidity Banks of a
mandatory purchase pursuant to the Gotham Liquidity Agreement.

(b) JPMorgan acts, or may in the future act: (i) as administrator of PARCO,
(ii) to provide credit or liquidity enhancement for the timely payment for
PARCO’s Commercial Paper and (iii) to provide other services from time to time
for PARCO (collectively, the “JPMorgan Roles”). Without limiting the generality
of Sections 11.1 and 11.8, each of the Agents and PARCO hereby acknowledges and
consents to any and all JPMorgan Roles and agrees that in connection with any
JPMorgan Role, JPMorgan may take, or refrain from taking, any action which it,
in its discretion, deems appropriate, including, without limitation, in its role
as administrator of PARCO, the giving of notice to the PARCO Liquidity Banks of
a mandatory purchase pursuant to the PARCO Liquidity Agreement.

(c) BNP Paribas acts, or may in the future act: (i) as administrator of
Starbird, (ii) to provide credit or liquidity enhancement for the timely payment
for Starbird’s Commercial Paper and (iii) to provide other services from time to
time for Starbird (collectively, the “BNP Paribas Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Agents and Starbird hereby
acknowledges and consents to any and all BNP Paribas Roles and agrees that in
connection with any BNP Paribas Role, BNP Paribas may take, or refrain from
taking, any action which it, in its discretion, deems appropriate, including,
without limitation, in its role as administrator of Starbird, the giving of
notice to the Starbird Liquidity Banks of a mandatory purchase pursuant to the
Starbird Liquidity Agreement.

 

48



--------------------------------------------------------------------------------

(d) Citibank or CNAI, as applicable, acts, or may in the future act: (i) as
administrator of CAFCO, (ii) to provide credit or liquidity enhancement for the
timely payment for CAFCO’s Promissory Notes and (iii) to provide other services
from time to time for CAFCO (collectively, the “Citigroup Roles”). Without
limiting the generality of Sections 11.1 and 11.8, each of the Agents and CAFCO
hereby acknowledges and consents to any and all Citigroup Roles and agrees that
in connection with any Citigroup Role, Citibank or CNAI, as applicable, may
take, or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrator of
CAFCO, the giving of notice to the CAFCO Liquidity Banks of a mandatory purchase
pursuant to the CAFCO Liquidity Agreement.

Section 11.10 UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Restrictions on Assignments.

(a) Except to the extent permitted by the Transaction Documents, no Loan Party
may assign its rights, or delegate its duties hereunder or any interest herein
without the prior written consent of each of the Agents and, if required by any
Conduit, satisfaction of the Rating Agency Condition.

(b) Each of the Conduits may, at any time, assign all or any portion of any of
its Loans, or sell participations therein, to its Constituent Liquidity Banks
(or to its Co-Agent for the ratable benefit of its Constituent Liquidity Banks)
or to any other multi-seller commercial paper conduit administered by the same
Co-Agent or one of its Affiliates provided such conduit issues commercial paper
which is rated as least as high as the assigning Conduit’s.

(c) In addition to, and not in limitation of, assignments and participations
described in Section 12.1(b):

(i) in the event that any of the Liquidity Banks becomes a Downgraded Liquidity
Bank, such Downgraded Liquidity Bank shall give prompt written notice of its
Downgrading Event to the applicable Co-Agent and Borrower. Within 5 Business
Days after Borrower’s receipt of such notice, Borrower may propose an Eligible
Assignee who is willing to accept an assignment of, and to assume, such
Downgraded Liquidity Bank’s rights and obligations under this Agreement and
under the applicable Liquidity Agreement. In the event that Borrower fails to
propose such an Eligible Assignee within such

 

49



--------------------------------------------------------------------------------

5 Business Day period, or such Eligible Assignee does not execute and deliver
assignment and assumption documents reasonably acceptable to such Downgraded
Liquidity Bank and the applicable Co-Agent and pay the Downgraded Liquidity
Bank’s Obligations in full, in each case, not later than 5:00 p.m. (New York
City time) on the 10th Business Day following Borrower’s receipt of notice of
such Downgrading Event, the applicable Co-Agent may identify an Eligible
Assignee without Borrower’s consent, and the Downgraded Liquidity Bank shall
promptly assign its rights and obligations to the Eligible Assignee designated
by such Co-Agent against payment in full of its Obligations;

(ii) each of the Lenders may assign all or any portion of its Loans and, if
applicable, its Commitment and Liquidity Commitment, to any Eligible Assignee
with the prior written consent of (A) Borrower and (B) such Lender’s applicable
Co-Agent, which consents shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required if such Eligible
Assignee is already a Liquidity Bank party to this Agreement and the aggregate
Liquidity Commitments, after giving effect to such assignment, would not be
reduced solely because of such assignment;

(iii) each of the Lenders may, without the prior written consent of Borrower or
any of the Agents, sell participations in all or any portion of their respective
rights and obligations in, to and under the Transaction Documents and the
Obligations to any bank or other financial entity (each, a “Participant”) in
accordance with Sections 12.2 and 14.5.

(d) Nothing herein shall limit the ability of any Conduit to grant a security
interest therein to the program collateral agent for such Conduit’s Promissory
Note program.

Section 12.2 Rights of Assignees and Participants.

(a) Upon the assignment by a Lender in accordance with Section 1.2(c) or 12.1(b)
or (c), the Eligible Assignee(s) receiving such assignment shall have all of the
rights of such Lender with respect to the Transaction Documents and the
Obligations (or such portion thereof as has been assigned).

(b) In no event will the sale of any participation interest in any Lender’s or
any Eligible Assignee’s rights under the Transaction Documents or in the
Obligations relieve the seller of such participation interest of its
obligations, if any, hereunder or, if applicable, under the Liquidity Agreement
to which it is a party and such seller shall remain solely responsible for the
performance of its obligations hereunder and thereunder. No Participant shall
have any right to restrict the approval of or to approve any amendment,
modification or waiver to the provisions hereof except to the extent any such
amendment, modification or waiver reduces the amount of Advances or the interest
rate or fees payable with respect to such Advances; provided, however, that to
the extent that any Liquidity Funding is deemed to be the sale of a
participation, the foregoing limitation on Participants’ voting rights shall not
apply to any Liquidity Bank participating in such Liquidity Funding.

 

50



--------------------------------------------------------------------------------

Section 12.3 Terms and Evidence of Assignment. Any assignment to any Eligible
Assignee(s) pursuant to Section 1.2(c), 12.1(b) or 12.1(c) shall be upon such
terms and conditions as the assigning Lender and the applicable Co-Agent, on the
one hand, and the Eligible Assignee, on the other, may mutually agree, and shall
be evidenced by such instrument(s) or document(s) as may be satisfactory to such
Lender, the applicable Co-Agent and the Eligible Assignee(s). Any assignment
made in accordance with the terms of this Article XII shall relieve the
assigning Lender of its obligations, if any, under this Agreement (and, if
applicable, the Liquidity Agreement to which it is a party) to the extent
assigned.

ARTICLE XIII.

SECURITY INTEREST

Section 13.1 Grant of Security Interest. To secure the due and punctual payment
of the Obligations, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Indemnified Amounts, in each case pro rata according to the respective
amounts thereof, Borrower hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, all of Borrower’s right,
title and interest, whether now owned and existing or hereafter arising in and
to all of the Receivables, the Related Security, the Collections and all
proceeds of the foregoing (collectively, the “Collateral”).

Section 13.2 Termination after Final Payout Date. Each of the Secured Parties
hereby authorizes the Administrative Agent, and the Administrative Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to Borrower
such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
Borrower’s expense. Upon the Final Payout Date, all right, title and interest of
the Administrative Agent and the other Secured Parties in and to the Collateral
shall terminate.

Section 13.3 Release of Certain Charged-Off Receivables. From time to time, the
Borrower may request that the Agents and the Lenders release their security
interest in specific Receivables that have been fully charged-off (and all
related Collections thereof and Records) in order to permit their sale to
International Paper on an arms’-length basis by delivering a written request to
the Agents accompanied by a list of the specific Receivables involved, including
related dollar amounts, sales prices and purchasers, not less than 5 Business
Days prior to the proposed third party sale. Provided that no Amortization Event
or Unmatured Amortization Event then exists or would result from such sale, each
of the Co-Agents and the Lenders hereby authorizes the Administrative Agent, and
the Administrative Agent hereby agrees, to execute a specific release in
substantially the form of the first document included in Exhibit VII hereto, and
the Borrower hereby agrees to execute a sale and assignment of such specific
Receivables in substantially the form of the second document included in Exhibit
VII hereto.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be in writing and signed by each of
the Loan Parties and the

 

51



--------------------------------------------------------------------------------

Agents, and any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that:

(a) before any Co-Agent enters into such an amendment or grants such a waiver or
consent that is deemed to be material by S&P and/or Moody’s, if required by its
Conduit’s program documents, the Rating Agency Condition must be satisfied with
respect to such Conduit, and

(b) without the prior written consent of all Gotham Liquidity Banks with respect
to the Gotham Agent, the PARCO Liquidity Banks with respect to the PARCO Agent,
the Starbird Liquidity Banks with respect to the Starbird Agent and the CAFCO
Liquidity Banks with respect to the CAFCO Agents, such Co-Agent will not amend,
modify or waive any provision of this Agreement which would (i) reduce the
amount of any principal or interest that is payable on account of its Conduit’s
Loans or delay any scheduled date for payment thereof; (ii) decrease the
Required Reserve, decrease the spread included in any Interest Rate or change
the Servicer’s Fee; (iii) modify this Section 14.1; or (iv) modify any yield
protection or indemnity provision which expressly inures to the benefit of
assignees or Participants of such Co-Agent’s Conduit.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Borrower hereby authorizes each of the Co-Agents to effect
Advances and Interest Period and Interest Rate selections based on telephonic
notices made by any Person whom such Co-Agent in good faith believes to be
acting on behalf of Borrower. Borrower agrees to deliver promptly to the
Co-Agents a written confirmation of each telephonic notice signed by an
authorized officer of Borrower; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Co-Agents, the records of the
Co-Agents shall govern absent manifest error.

Section 14.3 Ratable Payments. Except as provided in the next sentence, if any
Lender, whether by setoff or otherwise, has payment made to it with respect to
any portion of the Obligations owing to such Lender (other than payments
received pursuant to Section 10.2 or 10.3) in a greater proportion than that
received by any other Lender entitled to receive a ratable share of such
Obligations, such Lender agrees, promptly upon demand, to purchase for cash
without recourse or warranty a portion of such Obligations held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of such Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Lender, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest. Notwithstanding the foregoing, if the Liquidity Banks in one of the
Groups decline to extend their Liquidity Termination Date, their Co-Agent will
promptly notify the other Co-

 

52



--------------------------------------------------------------------------------

Agents and Borrower of such decision, and Borrower shall have the right to
replace the non-extending Group with a new Conduit and one or more new Liquidity
Banks without repaying any portion of the other Group’s Loans at the time of
such replacement, and without triggering the purchase requirements under the
preceding sentence.

Section 14.4 Protection of Administrative Agent’s Security Interest.

(a) Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, to perfect, protect or more fully evidence the
Administrative Agent’s security interest in the Collateral, or to enable the
Administrative Agent or the Lenders to exercise and enforce their rights and
remedies hereunder. At any time after the occurrence and continuation of an
Amortization Event, the Administrative Agent may, or the Administrative Agent
may direct Borrower or the Servicer to, notify the Obligors of Receivables, at
Borrower’s expense, of the ownership or security interests of the Lenders under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to the Administrative
Agent or its designee. Borrower or the Servicer (as applicable) shall, at any
Lender’s request, withhold the identity of such Lender in any such notification.

(b) If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s reasonable costs and expenses incurred in connection therewith
shall be payable by Borrower as provided in Section 10.3. Each Loan Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Loan
Party (i) to execute on behalf of Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Lenders in the Receivables (including, without limitation, financing statements
naming the Borrower as debtor that describe the collateral as “all assets
whether now existing or hereafter arising” or “all personal property now owned
or hereafter acquired” or words of similar effect) and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, for the benefit of the Secured
Parties. This appointment is coupled with an interest and is irrevocable. Each
of the Loan Parties (A) hereby authorizes the Administrative Agent to file
financing statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Loan Party, in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect or maintain
the perfection of the security interest of the Administrative Agent hereunder,
(B) acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Administrative Agent, consenting to the form and
substance of such filing or recording document, and approves, authorizes and
ratifies any filings

 

53



--------------------------------------------------------------------------------

or recordings made by or on behalf of the Administrative Agent in connection
with the perfection of the security interests in favor of Borrower or the
Administrative Agent.

Section 14.5 Confidentiality.

(a) Each Loan Party and each Lender shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement, the
Fee Letters and the other confidential or proprietary information that are
clearly marked as being confidential and/or proprietary with respect to any
Agent or any Conduit and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Loan Party and such Lender and its
officers and employees may disclose such information to such Loan Party’s and
such Lender’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, each Loan Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to any Agent, the Liquidity Banks or any Conduit by each other, (ii) to any
prospective or actual assignee or Participant of any of them, (iii) to any
rating agency who rates any Conduit’s Promissory Notes or other debt securities
or to any Promissory Note dealer, (iv) to any provider of a surety, guaranty or
credit or liquidity enhancement to any Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
BTMU, JPMorgan, BNP Paribas or Citibank or any of their respective Affiliates
acts as the administrative agent (each of the foregoing, an “Enhancer”), and
(iv) to any officers, directors, employees, outside accountants, advisors and
attorneys of any of the foregoing, provided that each such Person is informed of
the confidential nature of such information and (except in the case of a Person
described in clause (iii) above) agrees to maintain the confidential nature of
such information. In addition, the Lenders, the Agents and the Enhancers may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

(c) Notwithstanding any other provision in this Agreement, each of the Agents
and the Lenders hereby confirms that each of the Loan Parties, the Originators
and their respective representatives shall not be limited from disclosing the
U.S. tax treatment or U.S. tax structure of the transactions evidenced hereby.

Section 14.6 Bankruptcy Petition. To the fullest extent permitted by applicable
law, each of the Loan Parties, Agents and Lenders hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any of the Conduits, it will not
institute against, or join any other Person in instituting against, any of the
Conduits any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Agent, any Lender or JH
Management

 

54



--------------------------------------------------------------------------------

Corporation, no claim may be made by any Loan Party or any other Person against
any such Person or any of its respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Loan Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION DOCUMENTS, TO THE
EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER OR THE SECURITY INTEREST OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

Section 14.9 CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY
AGENT OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

55



--------------------------------------------------------------------------------

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article VI, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of a signature page to this Agreement. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

<signature pages follow>

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RED BIRD RECEIVABLES, LLC By:  

/s/ D. E. Arick

Name:   David E. Arick Title:   President   Address:   6400 Poplar Avenue    
Memphis, Tennessee 38197     Attn:   David E. Arick       President     Phone:  
901/419-3977     Fax:   901/419-4539

 

57



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY, AS SERVICER By:  

/s/ Errol A. Harris

Name:   Errol A. Harris Title:   Vice President & Treasurer   Address:   6400
Poplar Avenue     Memphis, Tennessee 38197     Attn:   Errol A. Harris      
V.P. & Treasurer     Phone:   901/419-4740     Fax:   901/419-4539

 

58



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION By:  

/s/ Franklin P. Collazz

Name:   Franklin P. Collazz Title:   Secretary Address:   1251 Avenue of the
Americas New York, New York 10020-1104 USA Attn:   Securitization Group
Telephone:   (212) 782-6963/4908 Facsimile:   (212) 782-6998 THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank By:  

/s/ Ravneet Mumick

Name:   Ravneet Mumick Title:  

 

Address:   1251 Avenue of the Americas New York, New York 10020-1104 USA Attn:  
Securitization Group Telephone:   (212) 782-6963/4908 Facsimile:   (212)
782-6998 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Gotham
Agent By:  

/s/ Aditya Reddy

Name:   Aditya Reddy Title:   VP and Manager Address:   1251 Avenue of the
Americas New York, New York 10020-1104 USA Attn:   Securitization Group
Telephone:   (212) 782-6963/4908 Facsimile:   (212) 782-6998

 

59



--------------------------------------------------------------------------------

PARK AVENUE RECEIVABLES COMPANY, LLC BY:   JPMORGAN CHASE BANK, N.A., ITS
ATTORNEY-IN-FACT By:  

/s/ Cathleen Dettling

Name:   Cathleen Dettling Title:   Vice President Address:  

Park Avenue Receivables Company, LLC

Chase Tower, 13th Floor

10 South Dearborn, Mail Suite IL1-0079

Chicago, IL 60603

Attention:   PARCO Funding Manager Phone:   (312) 732-4647 Fax:   (312) 732-1844

JPMORGAN CHASE BANK, N.A.,

as a Liquidity Bank and as PARCO Agent

By:  

/s/ Cathleen Dettling

Name:   Cathleen Dettling Title:   Vice President Address:  

JPMorgan Chase Bank, N.A.

Chase Tower, 13th Floor

10 S. Dearborn, Mail Suite IL1-0594

Chicago, IL 60603

Attention:   ABS Transaction Management Phone:   (312) 732-3133 Fax:   (312)
732-3600

 

60



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION By:  

/s/ R. Douglas Donaldson

Name:   R. Douglas Donaldson Title:   Treasurer Address:  

Starbird Funding Corporation

c/o J. H. Management Corporation

One International Place, Room 3218

Boston, MA 02110

BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, as a Liquidity Bank and as
Starbird Agent By:  

/s/ Sean Reddington

Name:   Sean Reddington Title:   Managing Director By:  

/s/ Michael Gonik

Name:   Michael Gonik Title:   Director Address:   BNP Paribas 787 Seventh
Avenue, 7th Floor New York, New York 10019 Attention:   Michelle Veve Phone:  
(212) 841-2332 Fax:   (212) 841-2689

 

61



--------------------------------------------------------------------------------

CAFCO, LLC BY:   CITICORP NORTH AMERICA, INC., ITS ATTORNEY-IN-FACT By:  

/s/ Debbie Ng

Name:   Debbie Ng Title:   Vice President Address:   CAFCO, LLC 450 Mamaroneck
Avenue Harrison, NY 10528 Attention:   Loretta Lachman Phone:   (914) 899-7138
Fax:   (914) 899-7890 CITICORP NORTH AMERICA, INC.,
as CAFCO Agent and as Administrative Agent By:  

/s/ Debbie Ng

Name:   Debbie Ng Title:   Vice President Address:   Citicorp North America,
Inc., 450 Mamaroneck Avenue Harrison, NY 10528 Attention:   Loretta Lachman
Phone:   (914) 899-7138 Fax:   (914) 899-7890

 

62



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Liquidity Bank

By:  

/s/ Debbie Ng

Name:   Debbie Ng Title:   Vice President Address:   Citibank, N.A. 450
Mamaroneck Avenue Harrison, NY 10528 Attention:   Loretta Lachman Phone:   (914)
899-7138 Fax:   (914) 899-7890

 

63



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Actual Setoff Reserve Amount” means, on any date of determination, [***]

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Party” means each of the Conduits, the Agents and the Liquidity Banks.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of equity, by
contract or otherwise.

“Agents” means the Administrative Agent and Co-Agents.

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Commitments to make Loans hereunder.

“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.

“Agreement” means this Second Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.

 

64



--------------------------------------------------------------------------------

“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Effective Rate. For purposes of determining the
Alternate Base Rate for any day, changes in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the date of each such change.

“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to any Loan Party, (iii) the Business Day specified in a written notice
from the Administrative Agent following the occurrence and during the
continuance of any other Amortization Event, and (iv) the date which is 15
Business Days after the Administrative Agent’s receipt of written notice from
Borrower that it wishes to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means, with respect to any Person, its president, company
controller, treasurer or chief financial officer.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Dilution that have occurred since the most recent
Cut-Off Date to the extent that such Dilution exceed the Dilution Reserve.

“Borrowing Date” means a Business Day on which an Advance is made hereunder.

“Borrowing Request” has the meaning set forth in Section 2.1.

“Broken Funding Costs” means, for any CP Rate Loan which: (a) has its principal
reduced without compliance by Borrower with the notice requirements hereunder or
(b) is not prepaid in the amount specified in a Prepayment Notice on the date
specified therein or (c) is assigned or otherwise transferred by the applicable
Conduit to its respective Liquidity Banks under its respective Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end or (d) in the case of Gotham, is prepaid in an aggregate principal amount
in excess of the aggregate Face Value of Gotham’s Commercial Paper issued to
fund its CP Rate Loan which matures on the date of prepayment, an amount equal
to:

 

65



--------------------------------------------------------------------------------

(i) in the case of any Pool Funded Conduit, the excess, if any, of (A) the CP
Costs that would have accrued during the remainder of the applicable commercial
paper tranche periods determined by the PARCO Agent, Starbird Agent or CAFCO
Agent, as applicable, to relate to such Loan subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such prepayment was designated to occur pursuant to the applicable
Prepayment Notice) of the principal of such CP Rate Loan if such reduction,
assignment or termination had not occurred or such Prepayment Notice had not
been delivered, over (B) the sum of (x) to the extent all or a portion of such
principal is allocated to another CP Rate Loan, the amount of CP Costs actually
accrued during the remainder of such period on such principal for the new Loan,
and (y) to the extent such principal is not allocated to another CP Rate Loan,
the income, if any, actually received during the remainder of such period by the
holder of such Loan from investing the portion of such principal not so
allocated; and

(ii) in the case of Gotham, the excess, if any, of (A) the Interest at the CP
Rate that would have accrued during the remainder of the applicable CP Tranche
Periods as determined by the Gotham Agent to relate to such CP Rate Loan
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (b) above, the date such prepayment was designated to occur
pursuant to the applicable Prepayment Notice) of the principal of such CP Rate
Loan if such reduction, assignment or termination had not occurred or such
Prepayment Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such principal is allocated to another CP Rate Loan, the
amount of Interest at the CP Rate actually accrued during the remainder of such
period on such principal for the new Loan, and (y) to the extent such principal
is not allocated to another CP Rate Loan, the income, if any, actually received
during the remainder of such period by the holder of such Loan from investing
the portion of such principal not so allocated.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and its
successors.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to LIBOR, any day
on which dealings in dollar deposits are carried on in the London interbank
market.

“CAFCO” has the meaning set forth in the preamble to this Agreement.

“CAFCO Agent” has the meaning provided in the preamble of this Agreement.

“CAFCO Allocation Limit” has the meaning set forth in Section 1.1(e).

 

66



--------------------------------------------------------------------------------

“CAFCO Fee Letter” means that certain Second Amended and Restated CAFCO Fee
Letter dated as of March 13, 2008 by and among International Paper, Borrower and
CNAI, as the same may be amended, restated or otherwise modified from time to
time.

“CAFCO Group” has the meaning set forth in the preamble to this Agreement.

“CAFCO Liquidity Agreement” means the Second Amended and Restated Secondary
Market Agreement dated as of November 17, 2004 among CAFCO, the CAFCO Agent, and
the Liquidity Banks from time to time party thereto, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

“CAFCO Liquidity Bank” means any Liquidity Bank that enters into this Agreement
and the CAFCO Liquidity Agreement.

“Calculation Period” means a calendar month.

[***]

 

67



--------------------------------------------------------------------------------

“Cash Discount” means a cash discount as described in Section 3.4(a)(i).

“Cash Discount Reserve” means, at any time, such balance of all reserve accounts
that any Loan Party establishes to reserve for Cash Discounts earned by all
Obligors.

“Cash Secured Advance” means, in respect of any Liquidity Bank, the aggregate
amount of the proceeds, without duplication: (a) (i) of the advance, if any,
made by such Liquidity Bank pursuant to Section 1.1(b) and (ii) of such
Liquidity Bank’s Ratable Share of any applications of Collections of Receivables
during the Term Period for such Liquidity Bank’s Group to reduce the outstanding
Principal of its Group’s Loans hereunder that is retained in the Collateral
Advance Account, and (b) on deposit at such time in the Collateral Advance
Account (including any such proceeds invested by the applicable Co-Agent at such
time in Eligible Investments pursuant to Section 1.8(c)), it being understood
that the amount of such Liquidity Bank’s Cash Secured Advance shall be decreased
by such Liquidity Bank’s Ratable Share of the funds paid from time to time from
the Collateral Advance Account to the Borrower to fund a Loan from time to time
during the Term Period for such Liquidity Bank’s Group.

“Cash Secured Advance Commencement Date” means, for any Group, the same day as
the Term-Out Lender Funding Date for such Group.

“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of
International Paper, or (b) International Paper fails to own, directly or
indirectly, 100% of the outstanding membership interests of Borrower.

“CNAI” has the meaning set forth in the Preamble to this Agreement.

“Collateral” has the meaning set forth in Section 13.1.

“Collateral Advance Account” has the meaning set forth in Section 1.8(a).

“Collateral Advance Account Bank” has the meaning set forth in Section 1.8(a).

 

68



--------------------------------------------------------------------------------

“Collection Account” means each concentration account, depositary account, lock
box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement in a form reasonably
acceptable to the Administrative Agent among International Paper, Borrower, the
Administrative Agent and a Collection Bank, perfecting the Administrative
Agent’s security interest therein.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form attached to a
Collection Account Agreement from the Administrative Agent to a Collection Bank
advising the Collection Bank to cease taking instructions with respect to the
subject Collection Account(s) from the Borrower or International Paper.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of a Conduit with maturities of less
than 397 days issued by such Conduit in the commercial paper market.

“Commitment” means, as of any date of determination, for each Committed Lender,
its commitment to make Loans to Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Committed Lender’s name under the heading “Commitment” on Schedule A to
this Agreement.

“Commitment Reduction Notice” has the meaning specified in Section 1.6.

“Commitment Termination Date” means the earliest of (a) March 11, 2009, unless,
prior to such date, upon the Borrower’s request, made not more than 45 days
prior to the then Commitment Termination Date, each Conduit and, with respect to
each such Conduit, one or more of its Liquidity Banks which, immediately after
giving effect to such extension would have Commitments in an aggregate amount
equal to such Conduit’s Group Limit to be in effect immediately after giving
effect to such extension, shall in their sole discretion consent, which consent
shall be given not more than 30 days prior to the then Commitment Termination
Date, to the extension of the Commitment Termination Date to a date no later
than October 23, 2009; provided, however, that any failure of any Conduit or
Liquidity Bank to respond to the Borrower’s request for such extension shall be
deemed a denial of such request by such Liquidity Bank, (b) the Amortization
Date, and (c) the date the Aggregate Commitment reduces to zero; provided,
however, that if, and only if, there shall have occurred a Cash Secured Advance
Commencement Date for any Group, the Commitment Termination Date for such Group
shall mean the earliest of October 23, 2009, and the dates referenced in the
preceding clauses (b) and (c).

 

69



--------------------------------------------------------------------------------

“Committed Lender” means (a) Gotham, (b) each of the PARCO Liquidity Banks,
(c) each of the Starbird Liquidity Banks and (d) each of the CAFCO Liquidity
Banks.

“Conduits” has the meaning specified in clause (f) of the preamble to this
Agreement.

“Constituent” means, (a) as to the Gotham Group, any member of the Gotham Group
from time to time a party hereto, (b) as to the PARCO Agent, any member of the
PARCO Group from time to time party hereto, (c) as to the Starbird Agent, any
member of the Starbird Group from time to time party hereto, and (d) as to the
CAFCO Group, any member of the CAFCO Group from time to time party hereto, and
when used as an adjective, “Constituent” shall have a correlative meaning.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or reimbursement agreement with respect to a
letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“CP Costs” means:

(a) for each of the Pool Funded Conduits other than CAFCO for each day, the sum
of (i) discount or interest accrued on Pooled Commercial Paper for such Conduit
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and dealers, and issuing and paying agent fees incurred, in respect of
such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase or financing facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of Broken Funding Costs (or
similar costs) related to the prepayment of any investment of such Pool Funded
Conduit, as applicable, pursuant to the terms of any receivable purchase or
financing facilities funded substantially with Pooled Commercial Paper. In
addition to the foregoing costs, if Borrower shall request any Advance from any
of the Pool Funded Conduits other than CAFCO during any period of time
determined by the applicable Co-Agent to such Pool Funded Conduit in its sole
discretion to result in incrementally higher CP Costs applicable to such
Advance, the principal associated with any such Advance shall, during such
period, be deemed to be funded by such Conduit in a special pool (which may
include capital associated with other receivable purchase or financing
facilities) for purposes of determining such

 

70



--------------------------------------------------------------------------------

additional CP Costs applicable only to such special pool and charged each day
during such period against such principal; and

(b) for CAFCO for each day, interest at the Investor Rate on or otherwise (by
means of interest rate hedges or otherwise) in respect of those Promissory Notes
issued by CAFCO that are allocated, in whole or in part, by the CAFCO Agent (on
behalf of CAFCO) to fund or maintain any Loan on such day as reported to the
Borrower and the Servicer.

“CP Rate” means:

(a) with respect to each of the Pool Funded Conduits for any CP Tranche Period,
the per annum interest rate that, when applied to the outstanding principal
balance of such Pool Funded Conduits’ CP Rate Loans for the actual number of
days elapsed in such CP Tranche Period, would result in an amount of accrued
interest equivalent to such Pool Funded Conduits’ CP Costs for such CP Tranche
Period; and

(b) with respect to Gotham, unless it has notified the Loan Parties that it will
be pool funding its Loans, for any CP Tranche Period and with respect to any
Loan (or portion thereof) funded by Commercial Paper notes issued by Gotham, a
rate per annum calculated by the Gotham Agent to reflect Gotham’s cost of
funding such Loan (or portion thereof), taking into account the weighted daily
average interest rate payable in respect of such Commercial Paper during such CP
Tranche Period (determined in the case of discount Commercial Paper by
converting the discount to an interest-bearing equivalent rate per annum),
applicable placement fees and commissions, and such other costs and expenses as
the Gotham Agent in good faith deems appropriate. Such Commercial Paper may be
issued in such maturities as the Gotham Agent may choose in accordance with
Article II hereof. Gotham’s CP Rate shall be determined by the Gotham Agent, in
its sole discretion.

“CP Rate Loan” means a Loan made by any of the Conduits which bears interest at
a CP Rate.

“CP Tranche Period” means:

(a) with respect to the Pool Funded Conduits, a Calculation Period, and

(b) with respect to Gotham, a period selected by the Gotham Agent pursuant to
Section 2.2; provided, however, that if any such CP Tranche Period would end on
a day which is not a Business Day, such CP Tranche Period shall end on the
preceding Business Day.

“Credit and Collection Policy” means Borrower’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit V to the Receivables Sale and Contribution Agreement,
as modified from time to time in accordance with this Agreement.

 

71



--------------------------------------------------------------------------------

“Credit and Rebill” means any reduction to the Outstanding Balance of a
Receivable which is re-documented by a new invoice for the same product and the
same Obligor, such reduction is limited to the amount by which the original
invoice exceeds the new invoice.

“Cut-Off Date” means the last day of a Calculation Period.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
Outstanding Balance of Receivables minus the aggregate amount of Suspense
Accounts, in each case, as of the most recent Cut-Off Date, by (ii) the
aggregate amount of Receivables created during the three (3) Calculation Periods
including and immediately preceding such Cut-Off Date.

“Deemed Collections” means Collections deemed received by Borrower under
Section 3.4(a).

“Default Horizon Ratio” means, [***]

“Default Rate” means a rate per annum equal to the sum of (i) the Alternate Base
Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.

“Default Ratio” means, [***]

“Defaulted Receivable” means [***]

“Delinquent Receivable” means [***]

“Demand Advance” means an advance made by Borrower to International Paper at any
time while it is acting as the Servicer on any day prior to the Commitment
Termination Date on which no Amortization Event or Unmatured Amortization Event
exists and is

 

72



--------------------------------------------------------------------------------

continuing, which advance (a) is payable upon demand, (b) is not evidenced by an
instrument, chattel paper or a certificated security (unless such instrument,
chattel paper or certificated security is pledged and delivered to the
Administrative Agent, together with all necessary indorsement), (c) bears
interest at a market rate determined by Borrower and the Servicer from time to
time, (d) is not subordinated to any other Indebtedness or obligation of the
Servicer, and (e) may not be offset by International Paper against amounts due
and owing from Borrower to it under the Subordinated Note.

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable (other than Suspense Accounts) as described in
Section 3.4(a) and including Credit and Rebills, provided that Dilution does not
include Cash Discounts or Volume Rebates.

“Dilution Horizon Ratio” means, [***]

“Dilution Ratio” means, [***]

“Dilution Reserve” means, [***]

“Dilution Volatility Component” means [***]

“Downgraded Liquidity Bank” means a Liquidity Bank which has been the subject of
a Downgrading Event.

“Downgrading Event” with respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
or (ii) P-1 by Moody’s.

 

73



--------------------------------------------------------------------------------

“Eligible Assignee” means:

(i) for any of the Conduits, any bankruptcy-remote commercial paper conduit
sponsored or administered by a Co-Agent or one of its Affiliates whose
Commercial Paper is rated at least “A-1” by S&P and “P-1” by Moody’s,

(ii) solely for Gotham, any Liquidity Bank, or

(iii) for all Lenders, any commercial bank having combined capital and surplus
of at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (A) “A-1” by S&P and (B) “P-1” by
Moody’s.

“Eligible Investments” means, for any Group, book-entry securities entered on
the books of the registrar of such securities and held in the name or on behalf
of the applicable Co-Agent, negotiable instruments or securities represented by
instruments in bearer or registered form (registered in the name of the
applicable Co-Agent or its nominee which evidence:

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States;

(b) insured demand deposits, time deposit or certificates of deposit of any
commercial bank that (i) is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated, at the time of the
investment or contractual commitment to invest therein, as described in clause
(d), (iii) is organized under the laws of the United States or any state
thereof, and (iv) has combined capital and surplus of at least $500,000,000;

(c) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank of the type described in clause (b) above;

(d) commercial paper (maturing no later than the Business Day prior to the first
Settlement Date following the date of purchase) having, at the time of the
investment or contractual commitment to invest therein, the highest short-term
rating from each of S&P and Moody’s;

(e) investments in no-load money market funds having a rating from each rating
agency rating such fund in its highest investment category (including such funds
for which one of the Agents or any of its Affiliates is the investment manager
or advisor); and

(f) any other investments agreed upon between the Borrower and the applicable
Co-Agent.

“Eligible Institution” means as depository institution organized under the laws
of the United States of America or any state thereof or the District of Columbia
(or any domestic

 

74



--------------------------------------------------------------------------------

branch of a foreign bank authorized under any such laws), (a) whose senior
long-term unsecured debt obligations are rated at least A- or better by S&P and
A3 or better by Moody’s, and (b) which is subject to regulation regarding
fiduciary funds on deposit substantially similar to 12 C.F.R. Section 9.10(b),
if applicable, and (c) which has combined capital and surplus of at least
$100,000,000.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a government or a governmental subdivision or
agency,

(ii) which is not a Defaulted Receivable,

(iii) which was not a Delinquent Receivable on the date on which it was acquired
by Borrower,

(iv) which by its terms is due and payable within 91 days of the original
billing date therefor and has not had its payment terms extended more than once,
or transferred to note receivables,

(v) which is an “account” or “chattel paper” (other than “electronic chattel
paper”), each within the meaning of Article 9 of the UCC of all applicable
jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

(vii) which arises under a Contract, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law),

(viii) which arises under a Contract which does not require the Obligor under
such Contract to consent to the transfer, sale, pledge or assignment of the
rights and duties of the Originator or any of its assignees under such Contract,

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator,

(x) which is not a credit card receivable,

 

75



--------------------------------------------------------------------------------

(xi) which was generated in the ordinary course of the Originator’s business,

(xii) which arises solely from the sale of goods or the provision of services to
the related Obligor by the Originator, and not by any other Person (in whole or
in part),

(xiii) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the Originator or
any of its Affiliates or any other Adverse Claim, and the Obligor thereon holds
no right as against the Originator to cause the Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected, and provided, further, that
Receivables of any Obligor which has any accounts payable by the Originator or
by a wholly-owned Subsidiary of the Originator (thus giving rise to a potential
offset against such Receivables) may be treated as Eligible Receivables to the
extent that the Obligor of such Receivables has agreed pursuant to a written
agreement in form and substance satisfactory to the Administrative Agent, that
such Receivables shall not be subject to such offset,

(xiv) as to which the Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(xv) as to which each of the representations and warranties contained in
Sections 6.1(i), (j), (l), (q)(ii), (r) or (s) is true and correct,

(xvi) all right, title and interest to and in which has been validly transferred
to Borrower under and in accordance with the First Receivables Sale and
Contribution Agreement and,

(xvii) which is not a Suspense Account;

provided, however, that in no event will Receivables originated by International
Paper’s Evergreen division be Eligible Receivables unless and until the Agents
otherwise agree in writing.

“Eligible Receivables Net Balance” means, at any time, [***]

 

76



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with International Paper within the meaning of
Section 414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax
Code for purposes of provisions relating to Section 412 of the Tax Code).

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Excluded Taxes” means, with respect to a Indemnified Party, Taxes which are
(a) both (i) imposed by the jurisdiction in which such Indemnified Party is
organized or by any other taxing authority of a United States jurisdiction as a
result of such Indemnified Party doing business or maintaining an office in such
jurisdiction (other than any such taxes that the Indemnified Party establishes
would not have been imposed but for (A) such Indemnified Party having executed,
or enforced, a Transaction Document or (B) any of the transactions contemplated
herein or in the other Transaction Documents) and also (ii) imposed on, based on
or measured by net pre-tax income, capital or net worth of such Indemnified
Party (other than Taxes that are, or are in the nature of, sales, use, rental,
property or value added or similar taxes) or (b) any Tax, assignment or other
governmental charge attributable to and which would not have been imposed but
for the failure of a Indemnified Party to deliver to Borrower the

 

77



--------------------------------------------------------------------------------

Prescribed Forms properly completed and duly executed by such Indemnified Party
establishing such party’s exemption from, or eligibility for, a reduced rate of
any such tax or assessment.

“Existing Agreement” has the meaning set forth in the Preliminary Statements.

“Extrapolated Setoff Reserve Amount” means [***]

“Face Value” means, when used with reference to any Commercial Paper issued by
Gotham, the face amount stated therein in the case of any Commercial Paper note
issued on a discount basis, and the principal amount stated therein plus the
amount of all interest accruing on such Commercial Paper note from the date of
its issue to its stated maturity date in the case of any Commercial Paper note
issued on an interest-bearing basis.

“Facility Termination Date” means the earlier of (i) the occurrence of the
applicable Liquidity Termination Date for any of the Conduits, and (ii) the
Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York time) for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means the Gotham Fee Letter the PARCO Fee Letter, the Starbird Fee
Letter and the CAFCO Fee Letter.

“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreements and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of any Conduit.

 

78



--------------------------------------------------------------------------------

“Funding Source” means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to any Conduit, including, without limitation,
such Conduit’s Participants, if any.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Gotham” has the meaning provided in the preamble of this Agreement.

“Gotham Agent” has the meaning provided in the preamble of this Agreement.

“Gotham Allocation Limit” has the meaning set forth in Section 1.1(b).

“Gotham Fee Letter” means that certain Amended and Restated Gotham Fee Letter
dated as of October 25, 2006 by and among International Paper, Borrower and the
Gotham Agent, as the same may be amended, restated or otherwise modified from
time to time.

“Gotham Group” has the meaning provided in the preamble of this Agreement.

“Gotham Liquidity Agreement” means, collectively, any liquidity agreement
pursuant to which any of the Gotham Liquidity Banks provides liquidity to Gotham
and any related asset purchase agreement, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Gotham Liquidity Bank” means any Liquidity Bank that now or hereafter enters
into this Agreement and the Gotham Liquidity Agreement.

“Group” means the Gotham Group, the PARCO Group, the Starbird Group or the CAFCO
Group, as the case may be.

“Group Limit” means, as to each Group, the aggregate amount of the Commitments
of the Liquidity Banks in such Group.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

“Indemnified Party” has the meaning set forth in Section 10.1.

“Independent Manager” shall mean a member of the Board of Managers of Borrower
who is not at such time, and has not been at any time during the preceding five
(5) years: (A) a director, officer, employee or affiliate of International Paper
or any of its

 

79



--------------------------------------------------------------------------------

Subsidiaries or Affiliates (other than Borrower), or (B) the beneficial owner
(at the time of such individual’s appointment as an Independent Manager or at
any time thereafter while serving as an Independent Manager) of any of the
outstanding membership interests of Borrower.

“Interest” means for each respective Interest Period relating to Loans of the
Liquidity Banks, an amount equal to the product of the applicable Interest Rate
for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized on a 360 day basis.

“Interest Period” means, with respect to any Loan held by a Liquidity Bank:

(a) if Interest for such Loan is calculated on the basis of LIBOR, a period of
one, two, three or six months, or such other period as may be mutually agreeable
to the applicable Co-Agent and Borrower, commencing on a Business Day selected
by Borrower or the Administrative Agent pursuant to this Agreement. Such
Interest Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Interest Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Interest Period shall end on the last Business Day
of such succeeding month; or

(b) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate, a period commencing on a Business Day selected by Borrower and agreed to
by the Administrative Agent, provided that no such period shall exceed one
month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to LIBOR, if such
next succeeding Business Day falls in a new month, such Interest Period shall
end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date. The duration of each Interest Period
which commences after the Amortization Date shall be of such duration as
selected by the Administrative Agent.

“Interest Rate” means, with respect to each Loan of the Liquidity Banks, LIBOR,
the Alternate Base Rate or the Default Rate, as applicable.

“Interest Reserve” means, for any Calculation Period [***]

“International Paper” has the meaning set forth in the preamble to this
Agreement.

“Investor Rate” for any CP Tranche Period for any Loan of CAFCO means the per
annum rate equivalent to the weighted average of the per annum rates paid or
payable by

 

80



--------------------------------------------------------------------------------

CAFCO from time to time as interest on or otherwise (by means of interest rate
hedges or otherwise) in respect of those Promissory Notes issued by CAFCO that
are allocated, in whole or in part, by the CAFCO Agent (on behalf of CAFCO) to
fund or maintain such Loan during such CP Tranche Period as determined by the
CAFCO Agent (on behalf of CAFCO) and reported to the Borrower and the Servicer
which rates shall reflect and give effect to the commissions of placement agents
and dealers in respect of such Promissory Notes, to the extent such commissions
are allocated, in whole or in part, to such Promissory Notes by the CAFCO Agent
(on behalf of CAFCO); provided, however, that (a) if any component of such rate
is a discount rate, in calculating the “Investor Rate” for such CP Tranche
Period the CAFCO Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
(b) the Investor Rate with respect to Loans of CAFCO funded by Participants
shall be the same rate as in effect from time to time on Loans or portions
thereof that are not funded by a Participant; (c) if all of the Loans maintained
by CAFCO are funded by Participants, then the Investor Rate shall be CAFCO’s
pool funding rate in effect from time to time for its largest size pool of
transactions which settles monthly; and (d) the per annum rate determined
pursuant hereto shall be the Default Rate at any time when an Amortization Event
shall exist.

“IP Top 30 Payable Percentage” means [***]

“IPCO Credit Event” means the long-term unsecured debt rating of International
Paper is downgraded below BBB- by S&P or below Baa3 by Moody’s or either such
rating is revoked.

“Lenders” means, collectively, Gotham, PARCO, Starbird, CAFCO, the Gotham
Liquidity Banks, the PARCO Liquidity Banks, the Starbird Liquidity Banks, the
CAFCO Liquidity Banks and their respective successors and permitted assigns.

“LIBOR” means, for any Interest Period, the rate per annum determined on the
basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>“ effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page,
LIBOR for such Interest Period will be the arithmetic average (rounded upwards,
if necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Administrative Agent, at
approximately 10:00 a.m.(New York time), two Business Days prior to the first
day of such Interest Period, for deposits in U.S. dollars offered by leading
European banks for a period comparable to such Interest Period in an amount
comparable to the principal amount of such Loan, divided by (i) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as

 

81



--------------------------------------------------------------------------------

defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such
Interest Period plus (ii) 100 basis points. LIBOR shall be rounded, if
necessary, to the next higher 1/16 of 1%.

“LIBOR Loan” means a Loan which bears interest at LIBOR.

“Liquidity Agreements” means, collectively, the Gotham Liquidity Agreement, the
PARCO Liquidity Agreement, the Starbird Liquidity Agreement and the CAFCO
Liquidity Agreement.

“Liquidity Bank” means:

(a) with respect to Gotham, BTMU or any Eligible Assignee of BTMU’s Commitment
and/or Liquidity Commitment,

(b) with respect to PARCO, JPMorgan or any Eligible Assignee of JPMorgan’s
Commitment and Liquidity Commitment,

(c) with respect to Starbird, BNP Paribas or any Eligible Assignee of BNP
Paribas’s Commitment and Liquidity Commitment, and

(d) with respect to CAFCO, Citibank or any Eligible Assignee of Citibank’s
Commitment and Liquidity Commitment,

in each of the foregoing cases, to which Borrower has consented if required
under Section 12.1. A Liquidity Bank will become a “Lender” hereunder at such
time as it makes any Liquidity Funding.

“Liquidity Commitment” means, as to each Liquidity Bank, its commitment under
its respective Liquidity Agreement.

“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in
(or a loan made by any Liquidity Bank pursuant to its Liquidity Commitment in
the amount equal to) a Loan of its applicable Conduit, or (b) any Loan made by
the applicable Liquidity Banks in lieu of a Conduit pursuant to Section 1.1.

“Liquidity Termination Date” means:

(a) as to the Gotham Group, October 25, 2009 (unless such date is extended from
time to time in the sole discretion of the Gotham Liquidity Banks);

(b) as to the PARCO Group, October 23, 2009 (unless such date is extended from
time to time in the sole discretion of the PARCO Liquidity Banks);

(c) as to the Starbird Group, October 23, 2009 (unless such date is extended
from time to time in the sole discretion of the Starbird Liquidity Banks); and

 

82



--------------------------------------------------------------------------------

(d) as to the CAFCO Group, October 23, 2009 (unless such date is extended from
time to time in the sole discretion of the CAFCO Liquidity Banks).

“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan or, in the case of any Loan funded through a Liquidity
Funding, an Alternate Base Rate Loan or a LIBOR Loan, selected in accordance
with the terms of this Agreement.

“Loan Parties” has the meaning set forth in the preamble to this Agreement.

“Lock Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Reserve” means, [***]

“Majority Co-Agents” means, (a) at any time while Loans are outstanding, those
Co-Agents representing Groups whose combined Loans outstanding are in excess of
fifty percent (50%) of the aggregate principal amount of all Loans outstanding
and (b) at any time while no Loans are outstanding, those Co-Agents representing
Groups with Group Limits totaling in excess of fifty percent (50%) of the
Aggregate Commitment.

“Material Adverse Effect” means, with respect to any Loan Party, a material
adverse effect on (i) the financial condition or operations of any Loan Party
and its Material Subsidiaries taken as a whole, (ii) the ability of such Loan
Party to perform its obligations under this Agreement, (iii) the legality,
validity or enforceability of this Agreement or any other Transaction Document
to which it is a party, (iv) the Administrative Agent’s security interest, for
the benefit of the Secured Parties, in the Receivables generally or in any
material portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any material portion of the Receivables.

“Material Subsidiary” means any Subsidiary of International Paper that has $150
million or more of assets as reflected on such Subsidiary’s most recent balance
sheet consolidated in any audited financial statements of International Paper.

“Monthly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Monthly Reporting Date” means the 15th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter) or such other days of each month as the Administrative
Agent shall request in connection with Section 8.5 hereof.

“Moody’s” means Moody’s Investors Service, Inc.

 

83



--------------------------------------------------------------------------------

“Net Pool Balance” means, [***]

“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
Broken Funding Costs and Indemnified Amounts.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable concentration limit shall be
determined according to the following table:

[***]

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (iii) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of “Required Reserve,” upon Borrower’s request
from time to time, the Co-Agents may agree to a higher percentage of the
Eligible Receivables Net

 

84



--------------------------------------------------------------------------------

Balance for a particular Obligor and its Affiliates (each such higher
percentage, a “Special Concentration Limit”), it being understood that any
Special Concentration Limit may be cancelled by any Agent upon not less than
five (5) Business Days’ written notice to the Loan Parties.

“Originator” means International Paper in its capacity as seller and contributor
under the Receivables Sale and Contribution Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“PARCO” has the meaning set forth in the preamble to this Agreement.

“PARCO Agent” has the meaning provided in the preamble of this Agreement.

“PARCO Allocation Limit” has the meaning set forth in Section 1.1(c).

“PARCO Fee Letter” means that certain Amended and Restated PARCO Fee Letter
dated as of October 25, 2006 by and among International Paper, Borrower and the
PARCO Agent, as the same may be amended, restated or otherwise modified from
time to time.

“PARCO Group” has the meaning set forth in the preamble to this Agreement.

“PARCO Liquidity Agreement” means the Liquidity Asset Purchase Agreement dated
as of the date hereof among PARCO, the PARCO Agent, and the Liquidity Banks from
time to time party thereto, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“PARCO Liquidity Bank” means any Liquidity Bank that enters into this Agreement
and the PARCO Liquidity Agreement.

“Participant” has the meaning specified in Section 12.1(c)(iii).

“Past Due Ratio” means, [***]

“Payable Setoff Reserve” means [***]

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

85



--------------------------------------------------------------------------------

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which International Paper sponsors or maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a multiple employer plan (as described in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five plan years.

“Percentage” means, for each Group (a) on any date of determination on which no
Loans are outstanding, the ratio of such Group’s Group Limit to the Aggregate
Commitment, and (b) on any date of determination on which any Loans are
outstanding, the ratio of the aggregate principal amount of such Group’s Loans
to Aggregate Principal.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which International Paper or any of its ERISA Affiliates sponsors or maintains
or to which International Paper or any of its ERISA Affiliates makes, is making,
or is obligated to make contributions and includes any Pension Plan, other than
a Plan maintained outside the United States primarily for the benefit of Persons
who are not U.S. residents.

“Pooled Commercial Paper” means for each of the Pool Funded Conduits the
Commercial Paper notes of such Pool Funded Conduit subject to any particular
pooling arrangement by such Conduit, but excluding Commercial Paper issued by
the Pool Funded Conduits for a tenor and in an amount specifically requested by
any Person in connection with any agreement effected by such Pool Funded
Conduit.

“Pool Funded Conduits” means PARCO, Starbird, CAFCO and, during any time as to
which it has notified the Loan Parties that it will be pool funding its Loans,
Gotham.

“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Indemnified Party providing the
form(s) or statement(s), (b) the Tax Code or (c) any applicable rule or
regulation under the Tax Code, required and permitted by law to be provided by
the Indemnified Party, as exhibits, to Borrower in order to permit Borrower to
make payments hereunder for the account of such Indemnified Party free of
deduction or withholding for income or similar taxes.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citibank, N.A. (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Principal” of any Loan means the original amount advanced to the Borrower by a
Lender pursuant to this Agreement, in each case reduced from time to time by
Collections distributed on account of such Principal pursuant to Article III;
provided that if such Principal shall have been reduced by any distribution and
thereafter all or a portion of such distribution is

 

86



--------------------------------------------------------------------------------

rescinded or must otherwise be returned for any reason, such Principal shall be
increased by the amount of such rescinded or returned distribution, as though it
had not been made.

“Promissory Notes” means (a) with respect to any Conduit, Commercial Paper and
other promissory notes issued by such Conduit and (b) with respect to CAFCO,
participations sold by CAFCO pursuant to Section 12.1(b); provided that the term
“Promissory Notes” shall not include the interests sold by CAFCO to a CAFCO
Liquidity Bank or its designee under the CAFCO Liquidity Agreement.

“Ratable Share” means, for each Liquidity Bank in a Group, a percentage equal to
the Commitment of such Liquidity Bank, divided by such Group’s Group Limit.

“Rating Agency Condition” means that (i) if required, a Conduit has received
written notice from S&P and Moody’s that the closing of this transaction will
not result in a withdrawal or downgrade of the then current rating of its
Promissory Notes and (ii) if required, each of the Conduits has received written
notice from S&P and Moody’s that any material amendment, change or a waiver will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Promissory Notes.

“Receivable” has the meaning set forth in the Receivables Sale and Contribution
Agreement.

“Receivables Sale and Contribution Agreement” means that certain Receivables
Sale and Contribution Agreement dated as of March 13, 2008 by and between the
Originator and the Borrower, as the same may be amended, restated or otherwise
modified from time to time in accordance with the terms thereof and hereof.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Regulatory Change” has the meaning set forth in Section 10.2.

“Related Security” means, with respect to any Receivable:

(i) all of Borrower’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by the Originator
gave rise to such Receivable, and all insurance contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of

 

87



--------------------------------------------------------------------------------

such Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

(vi) all of Borrower’s right, title and interest in, to and under the
Receivables Sale and Contribution Agreements in respect of such Receivable,

(vii) all of Borrower’s right, title and interest in and to the Demand Advances,
and

(viii) all proceeds of any of the foregoing.

“Required Notice Period” means, for any Pool Funded Conduit, the number of days
required notice set forth below opposite the applicable prepayment of the
outstanding principal balance of such Conduit’s Loans:

 

Amount of Principal Prepayment

   Required Notice Period less than 25% of such Pool Funded Conduit’s Group
Limit    2 Business Days greater than or equal to 25% but less than 50% of such
Pool Funded Conduit’s Group Limit    5 Business Days greater than or equal to
50% of such Pool Funded Conduit’s Group Limit    10 Business Days

“Required Reserve” means, [***]

“Reserve Floor” means, [***]

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interest of Borrower now or hereafter
outstanding, except a dividend or distribution payable solely in membership
interests of Borrower of the same or a junior class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any membership interest of Borrower now or
hereafter outstanding, (iii) any payment or prepayment of principal of, premium,
if any, or

 

88



--------------------------------------------------------------------------------

interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to the Subordinated Loans (as defined in the
Receivables Sale and Contribution Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire membership interest of any class of
Borrower now or hereafter outstanding, and (v) any payment of management fees by
Borrower (except for reasonable management fees to International Paper or its
Affiliates in reimbursement of actual management services performed).

“Revolving Period” means the period from and including the date hereof to but
excluding (a) in the case of the Conduits, the Facility Termination Date, and
(b) in the case of the Liquidity Banks, the Commitment Termination Date.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Parties” means each Indemnified Party.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” means, for each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while
International Paper or one of its Affiliates is the Servicer, such lesser
percentage as may be agreed between Borrower and the Servicer on an arms’ length
basis based on then prevailing market terms for similar services), times
(ii) the aggregate Outstanding Balance of all Receivables at the close of
business on the Cut-Off Date immediately preceding such Calculation Period,
times (iii) 1/360; or

(b) on and after the Servicer’s reasonable request made at any time when
International Paper or one of its Affiliates is no longer acting as Servicer
hereunder, an alternative amount specified by the successor Servicer not
exceeding (i) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (ii) the number of days in the current Calculation Period.

“Servicing Fee Rate” means [***]

“Servicing Reserve” means, [***]

“Settlement Date” means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Interest Period in respect of each
Loan funded through a Liquidity Funding.

 

89



--------------------------------------------------------------------------------

“Settlement Period” means (A) in respect of each Loan of a Conduit, the
immediately preceding Calculation Period, and (B) in respect of each Loan funded
through a Liquidity Funding, the entire Interest Period of such Loan.

“Starbird” has the meaning set forth in the preamble to this Agreement.

“Starbird Agent” has the meaning provided in the preamble of this Agreement.

“Starbird Allocation Limit” has the meaning set forth in Section 1.1(d).

“Starbird Fee Letter” means that certain Amended and Restated Starbird Fee
Letter dated as of October 25, 2006 by and among International Paper, Borrower
and the Starbird Agent, as the same may be amended, restated or otherwise
modified from time to time.

“Starbird Group” has the meaning set forth in the preamble to this Agreement.

“Starbird Liquidity Agreement” means the Global Liquidity Asset Purchase
Agreement dated as of November 15, 2000 among Starbird, the Liquidity Banks from
time to time party thereto, the Starbird Agent, and BNP Paribas, as
administrator, as supplemented by Supplement No. 44 to the Global Liquidity
Asset Purchase Agreement dated as of November 17, 2004 among Starbird, the
Liquidity Banks from time to time party thereto, the Starbird Agent, and BNP
Paribas, as administrator, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“Starbird Liquidity Bank” means any Liquidity Bank that enters into this
Agreement and the Starbird Liquidity Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Suspense Account” means any Receivable other than a Defaulted Receivable,
(i) as to which the Obligor thereof has suffered an Event of Bankruptcy,
(ii) which, consistent with the Credit and Collection Policy, would be written
off Borrower’s books as uncollectible, or (iii) which the Originator tracks
separately from other Receivables.

“Tax” or “Taxes” means all license and registration fees and all income, gross
receipts, rental, franchise, excise, occupational, capital, value added, sales,
use, ad valorem (real and personal), property (real and personal) and excise
taxes, fees, levies, imposts, charges or withholdings of any nature whatsoever,
together with any assessments, penalties, fines, additions to tax and interest
thereon, by any federal, state or local government or taxing authority in the
United States or by any foreign government, foreign governmental subdivision or
other foreign or international taxing authority.

 

90



--------------------------------------------------------------------------------

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Term-Out Lender” means any Liquidity Bank which is a member of a Group for
which the Term Period has commenced.

“Term-Out Lender Funding Date” means, for any Group, the Commitment Termination
Date for such Group determined pursuant to clause (a) of the definition of such
term, without giving effect to the final proviso at the end of the definition of
Commitment Termination Date.

“Term Period” means, for any Group, the period commencing on the Cash Secured
Advance Commencement Date, if any, for such Group and ending on the first day on
which the Commitment Termination Date of such Group has occurred.

“Termination Date” has the meaning set forth in the Receivables Purchase
Agreement.

“Top 30 Obligors” means, on any date of determination, the 30 Obligors with the
highest aggregate amount of Receivables (other than Suspense Accounts) generated
during the one (1) month ending on or prior to the date of computation.

“Transaction Documents” means, collectively, this Agreement, each Borrowing
Request, the Receivables Sale and Contribution Agreement, each Collection
Account Agreement, the Fee Letters, the Subordinated Note (as defined in the
Receivables Sale and Contribution Agreement), the Liquidity Agreements and all
other instruments, documents and agreements executed and delivered in connection
herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Volume Rebate” means a rebate or refund as described in Section 3.4(a)(iii).

“Volume Rebate Reserve” means, at any time, such balance of all reserve accounts
that any Loan Party establishes for Volume Rebates earned by all Obligors.

“xpedx” means the distribution business of International Paper.

“xpedx Top 30 Payable Percentage” means [***]

 

91



--------------------------------------------------------------------------------

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

For the avoidance of doubt, “during the continuance of an Amortization Event”
means that an Amortization Event has occurred and has not been waived.

 

92



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF BORROWING REQUEST

RED BIRD RECEIVABLES, LLC

BORROWING REQUEST

For Borrowing on                     

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent

1251 Avenue of the Americas

New York, New York 10020-1104 USA

Attn: Securitization Group, Fax No. (212) 782-6998

JPMorgan Chase Bank, N.A., as PARCO Agent

Chase Tower, 13th Floor

10 South Dearborn, Mail Suite IL1-0079

Chicago, IL 60603

Attention: PARCO Funding Manager, Fax No. (312) 732-1844

BNP Paribas, acting through its New York branch, as Starbird Agent

787 Seventh Avenue, 8 th Floor

New York, New York 10019

Attention: Linda Ruivivar, Fax No. (212) 841-2992

and

Citicorp North America, Inc., as CAFCO Agent

450 Mamaroneck Avenue

Harrison, NY 10528

Attention: Loretta Lachman, Fax No. (914 ) 899-7890

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of March 13, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Red Bird Receivables,
LLC (the “Borrower”), International Paper Company, as Servicer, Gotham Funding
Corporation, Park Avenue Receivables Company, LLC, Starbird Funding Corporation,
CAFCO, LLC, various Liquidity Banks, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch, as a Co-Agent, JPMorgan Chase Bank, N.A., as a Co-Agent, BNP
Paribas, acting through its New York branch, as a Co-Agent, and Citicorp North
America, Inc., as a Co-Agent and Administrative Agent. Capitalized terms defined
in the Credit Agreement are used herein with the same meanings.

 

93



--------------------------------------------------------------------------------

1. The Borrower hereby certifies, represents and warrants to the Agents and the
Lenders that on and as of the Borrowing Date (as hereinafter defined):

(a) all applicable conditions precedent set forth in Article V of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 6.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d) the Termination Date has not occurred; and

(e) after giving effect to the Loans comprising the Advance requested below, the
aggregate principal amount of the Gotham Group’s Loans at any one time
outstanding will not exceed the Gotham Allocation Limit, the aggregate principal
amount of the PARCO Group’s Loans at any one time outstanding will not exceed
the PARCO Allocation Limit, the aggregate principal amount of the Starbird
Group’s Loans at any one time outstanding will not exceed the Starbird
Allocation Limit and the aggregate principal amount of the CAFCO Group’s Loans
at any one time outstanding will not exceed the CAFCO Allocation Limit.

2. The Borrower hereby requests that the Conduits (or their respective Liquidity
Banks) make an Advance on                     ,              (the “Borrowing
Date”) as follows:

 

  (a) Aggregate Amount of Advance: $                     calculated as:

 

   Rollover Amount:   

 

      Reduction Amount:   

 

      New Loan Amount:   

 

      Total Advance:   

 

  

 

   1.    Gotham Group’s Share of Advance:    $                           2.   
PARCO Group’s Share of Advance:    $                           3.   
Starbird Group’s Share of Advance:    $                           4.   
CAFCO Group’s Share of Advance:    $                       

 

  (b) Interest Rate Requested: CP Rate

 

  (c) CP Tranche Period Requested from Gotham:                      days
(maturing on                     ,            )

 

  (d) PARCO Group, Starbird Group, CAFCO Group repayment date:
                    

 

94



--------------------------------------------------------------------------------

3. Please disburse the proceeds of the Loans as follows:

(i) Gotham Group: [Wire transfer $                    to account no.
             at                     Bank, in [city, state], ABA No.
                        , Reference:             ];

(ii) PARCO Group: [Wire transfer $                    to account no.
             at                      Bank, in [city, state], ABA No.
                    , Reference:             ];

(iii) Starbird Group: [Wire transfer $                     to account no.
             at                      Bank, in [city, state], ABA No.
                    , Reference:             ]; and

(iv) CAFCO Group: [Wire transfer $                     to account no.
             at                      Bank, in [city, state], ABA No.
                    , Reference:             ].

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this          day of                     ,
        .

 

RED BIRD RECEIVABLES, LLC, as Borrower By:  

 

Name:   Title:  

 

95



--------------------------------------------------------------------------------

EXHIBIT III

CHIEF EXECUTIVE OFFICES OF THE LOAN PARTIES; LOCATIONS OF RECORDS; FEDERAL
EMPLOYER IDENTIFICATION NUMBERS;

ORGANIZATIONAL IDENTIFICATION NUMBERS

 

International Paper Company    Principal Places of Business:    6400 Poplar
Avenue, Memphis, TN 38197 Locations of Records:    6400 Poplar Avenue, Memphis,
TN 38197 Red Bird Receivables, LLC    Principal Places of Business:    6400
Poplar Avenue, Memphis, TN 38197 Locations of Records:    6400 Poplar Avenue,
Memphis, TN 38197 Federal Employer   
Identification Number of Red Bird Receivables, LLC:    26-2180174 Legal, Trade
and Assumed Names of Red Bird
Receivables, LLC:   

Red Bird Receivables, LLC            (f/k/a Red Bird Receivables, Inc.)

 

96



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; LOCK BOXES & COLLECTION ACCOUNTS

Lock boxes; Collection Accounts; Collection Banks

DOMESTIC

[***]

 

97



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
JPMorgan Chase Bank, N.A., as PARCO Agent BNP Paribas, acting through its New
York branch, as Starbird Agent Citicorp North America, Inc., as CAFCO Agent and
as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of March 13, 2008 among Red
Bird Receivables, LLC (the “Borrower”), International Paper Company, as
Servicer, Gotham Funding Corporation, Park Avenue Receivables Company, LLC,
Starbird Funding Corporation, CAFCO, LLC, various Liquidity Banks, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Co-Agent, JPMorgan Chase Bank,
N.A., as a Co-Agent, BNP Paribas, acting through its New York branch, as a
Co-Agent, and Citicorp North America, Inc., as a Co-Agent and Administrative
Agent (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 4 below].

[4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:                                 ]

 

98



--------------------------------------------------------------------------------

The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of
                    , 20    .

 

By:

 

 

Name:

 

Title:

 

 

99



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF MONTHLY REPORT

[***]

 

100



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF PARTIAL RELEASE AND SALE DOCUMENTS

ADMINISTRATIVE AGENT’S RELEASE OF CERTAIN RECEIVABLE ASSETS

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Administrative Agent (hereinafter defined) under that
certain Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008, as amended (the “CSA”), by and among (a) RED BIRD RECEIVABLES,
LLC, a Delaware limited liability company (“Borrower”), (b) INTERNATIONAL PAPER
COMPANY, a New York corporation (“International Paper”), as Servicer, (c) GOTHAM
FUNDING CORPORATION, a Delaware corporation (together with its successors,
“Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its
capacity as a Liquidity Bank to Gotham, (d) PARK AVENUE RECEIVABLES COMPANY,
LLC, a Delaware Corporation (together with its successors, “PARCO”), and
JPMORGAN CHASE BANK, N.A., in its capacity as a Liquidity Bank to PARCO,
(e) STARBIRD FUNDING CORPORATION, a Delaware Corporation (together with its
successors, “Starbird”), and BNP PARIBAS, acting through its New York branch, in
its capacity as a Liquidity Bank to Starbird, (f) CAFCO, LLC, a Delaware limited
liability company (together with its successors, “CAFCO”), and CITIBANK, N.A.,
in its capacity as a Liquidity Bank to CAFCO, and (g) THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as “Gotham Agent”, JPMORGAN CHASE
BANK, N.A., as “PARCO Agent”, BNP PARIBAS, as “Starbird Agent”, and CITICORP
NORTH AMERICA, INC., as “CAFCO Agent” and, as “Administrative Agent” (together
with the Gotham Agent, the PARCO Agent, the Starbird Agent and the CAFCO Agent,
the “Agents” ), does hereby irrevocably release all right, title and interest in
and to, and liens and security interests upon, the following personal property:

All existing and future Receivables as to which                      (or one of
its Affiliates) is the Obligor, the Related Security associated directly with
such Receivables (except to the extent such Related Security includes Records
related to other Receivables), and all Collections on and other proceeds of the
foregoing (collectively, the “Specified Receivables”).

Capitalized terms used herein are used with the meanings attributed thereto in
the CSA.

Further, notwithstanding any provision of the CSA to the contrary, the
Administrative Agent, on behalf of the Agents and the Lenders, hereby consents
to (a) the sale by the Borrower of any Specified Receivables owned by the
Borrower to International Paper for an aggregate sum of $                    ,
and (b) the sale by International Paper to                                     
(“Purchaser”), for an aggregate sum of $                    .

This release is executed by the Administrative Agent on behalf of the Agents and
the Lenders party to the CSA, without representation or warranty of any kind,
express or implied, except that the Administrative Agent has not granted any
right, title or interest in, or lien upon, the Specified Receivables to any
other Person.

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this instrument as of
                    , 200    .

 

CITICORP NORTH AMERICA, INC., AS ADMINISTRATIVE AGENT

By:

 

 

Title:

 

Attachment: Exhibit A

 

102



--------------------------------------------------------------------------------

SALE OF CERTAIN RECEIVABLE ASSETS

IN CONSIDERATION OF THE PAYMENT OF $                    , the receipt and
sufficiency of which are hereby acknowledged, RED BIRD RECEIVABLES, LLC, a
Delaware limited liability company (“Red Bird”), hereby sells, assigns,
transfers and conveys, to INTERNATIONAL PAPER COMPANY, a New York corporation
(“International Paper”), all right, title and interest in and to the trade
accounts receivable as to which                                  (or one of its
Affiliates) is the account debtor that is listed on Exhibit A attached hereto
and made a part hereof, together with all records related thereto and all
proceeds of the foregoing (collectively, the “Specified Receivables”), without
representation or warranty of any kind, express or implied.

It is Red Bird’s intention that the conveyance of the Specified Receivables made
hereunder shall constitute a true sale, which sale is absolute and irrevocable
and provides International Paper with the full benefits of ownership of the
Specified Receivables.

IN WITNESS WHEREOF, Red Bird has caused this instrument to be duly executed and
delivered on                     , 20    .

 

RED BIRD RECEIVABLES, LLC By:  

 

Name:   Title:  

 

Agreed to and accepted: INTERNATIONAL PAPER COMPANY By:  

 

Name:   Title:  

Attachment: Exhibit A

 

103



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

[***]

 

104



--------------------------------------------------------------------------------

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT

ON OR PRIOR TO THE DATE OF THIS AGREEMENT

 

1. Amendment No. 4 to Amended and Restated Credit and Security Agreement dated
as of March 13, 2008, duly executed by each of the parties thereto.

 

2. Receivables Sale and Contribution Agreement dated as of March 13, 2008 (the
“Receivables Sale and Contribution Agreement”) by and between International
Paper Company (“IPCO”) and Red Bird Receivables, LLC (“SPV” and, together with
IPCO, the “Loan Parties”), duly executed by the parties thereto.

 

3. Copy of the Credit and Collection Policy.

 

4. Subordinated Note, executed by SPV in favor of IPCO.

 

5. Second Amended and Restated Credit and Security Agreement, duly executed by
each of the parties thereto.

 

6. Executed [New/Amendments to/Amendments and Restatements of] Collection
Account Agreements for each [new] Lock Box and Collection Account.

 

7. Amended and Restated CAFCO Fee Letter.

 

8. Certified Articles of Incorporation for IPCO from the State of New York.

 

9. Certificate of Conversion and Certificate of Formation for SPV from the State
of Delaware.

 

10. Good standing certificates (a) for IPCO, from the States of New York and
Tennessee, and (b) post-closing, for SPV from the State of Delaware.

 

11. A certificate of each Loan Party’s [Assistant] Secretary certifying:

(a) A copy of the Resolutions of the Board of Directors (or comparable body) of
such Loan Party, authorizing its execution, delivery and performance of the
Transaction Documents to which it is a party;

(b) A copy of the Organizational Documents of such Loan Party (also certified,
to the extent that such documents are filed with any governmental authority, by
the Secretary of State of the jurisdiction of organization of such Loan Party on
or within thirty (30) days prior to closing);

(c) Good Standing Certificates for such Loan Party issued by the Secretaries of
State of its state of organization and, if required, the jurisdiction where it
maintains its chief executive office; and

 

105



--------------------------------------------------------------------------------

(d) The names and signatures of the officers authorized on its behalf to execute
the Transaction Documents to which it is a party.

 

12. A Certificate of IPCO’s financial officer certifying that, as of the closing
date, no Termination Event or Unmatured Termination Event exists and is
continuing under the Receivables Sale and Contribution Agreement.

 

13. A Compliance Certificate in the form of Exhibit V to the Second Amended and
Restated Credit and Security Agreement, duly executed by the SPV.

 

14. A Monthly Report as at January 31, 2008.

 

15. Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against IPCO from the State of New York and state and federal tax and judgment
lien searches against IPCO in the relevant filing offices in the State of
Tennessee. Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against SPV from the State of Delaware.

 

16. UCC-1 naming IPCO as debtor/seller, the Administrative Agent as total
assignee of secured party/buyer, and SPV, as assignor/original secured
party/buyer, reasonably describing the Receivables and Related Security being
conveyed under the Receivables Sale and Contribution Agreement, in form suitable
for filing in New York.

 

17. “All assets” UCC-1 naming SPV as debtor, and the Administrative Agent as
secured party, in form suitable for filing in Delaware.

 

18. UCC termination statements, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by IPCO or SPV in favor of anyone other than
the Administrative Agent.

 

19. A “true sale” opinion and a “substantive consolidation” opinion of counsel
for IPCO with respect to the transactions contemplated by the Receivables
Contribution and Sale Agreement.

 

20. A favorable opinion of legal counsel for the Loan Parties licensed to give
opinions under New York law reasonably acceptable to the Administrative Agent as
to the following:

(a) IPCO is a corporation validly existing, and in good standing under the laws
of the state of New York. SPV is a limited liability company validly existing,
and in good standing under the laws of the state of Delaware.

(b) Each of the Loan Parties has all requisite authority to conduct its business
in each jurisdiction where failure to be so qualified would have a material
adverse effect on such Loan Party’s business.

(c) The execution and delivery by such Loan Party of the Transaction Document to
which it is a party and its performance of its obligations thereunder have been
duly authorized by all necessary organizational action and proceedings on the
part of such Loan Party and will not:

 

106



--------------------------------------------------------------------------------

(i) require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);

(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of its Organizational Documents or of any material agreement,
judgment, injunction, order, decree or other instrument binding upon such Loan
Party; or

(iii) result in the creation or imposition of any Adverse Claim on assets of
such Loan Party or any of its Subsidiaries (except as contemplated by the
Transaction Documents).

(d) Each of the Transaction Documents to which such Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes the legally
valid, and binding obligation of such Loan Party enforceable in accordance with
its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.

(e) In the event that the Receivables Sale and Contribution Agreement is held to
create a transfer for security purposes rather than a true sale or other
outright assignment, the provisions of the Receivables Sale and Contribution
Agreement are effective to create valid security interests in favor of SPV in
all of IPCO’s right, title and interest in and to the Receivables and Related
Security described therein which constitute “accounts,” “chattel paper” or
“general intangibles” (each as defined in the UCC) (collectively, the “Opinion
Collateral”), as security for the payment of a loan deemed to have been made by
SPV to IPCO in an amount equal to the Purchase Price (as defined therein) of the
Receivables (as defined therein), together with all other obligations of SPV
thereunder. The provisions of the Second Amended and Restated Credit and
Security Agreement are effective to create valid security interests in favor of
the Administrative Agent in all of SPV’s right, title and interest in and to the
Opinion Collateral to secure payment of the Obligations.

(f) Each of the UCC-1 Financing Statement naming either of the Loan Parties as
debtor, and the Administrative Agent, as secured party or total assignee of
secured party/buyer is in appropriate form for filing in the filing office noted
on the face thereof. Upon filing of such UCC-1 Financing Statements in such
filing offices and payment of the required filing fees, the security interests
of or assigned to the Administrative Agent in the Opinion Collateral will be
perfected.

(g) Based solely on our review of the [describe UCC Search Reports], and
assuming (i) the filing of the Financing Statements and payment of the required
filing fees in accordance with paragraph (f) and (ii) the absence of any
intervening filings between the date and time of the Search Reports and the date

 

107



--------------------------------------------------------------------------------

and time of the filing of the Financing Statements, the security interests of
the Administrative Agent in the Opinion Collateral are prior to any security
interest granted in the Opinion Collateral (x) by IPCO, the priority of which is
determined solely by the filing of a financing statement in the office of the
Secretary of State of the State of New York, and (y) by SPV, the priority of
which is determined solely by the filing of a financing statement in the office
of the Secretary of State of the State of Delaware.

(h) Such Loan Party is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

21. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Transaction Documents, if any.

[***]

 

108